Exhibit 10.1

 

RJHDC, LLC,

 

Landlord

 

and

 

RECORD TOWN, INC. and TRANS WORLD ENTERTAINMENT CORPORATION,

 

Tenant

 

 

 

AMENDED AND RESTATED LEASE

 

 

 

dated as of December 4, 2015

 

38 Corporate Circle, Albany, New York

 





TABLE OF CONTENTS

 

  Page     ARTICLE 1 DEMISE, RENT AND DEFINITIONS 1     ARTICLE 2 USE,
COMPLIANCE AND SIGNS 5     ARTICLE 3 CONDITION OF PREMISES 5     ARTICLE 4 TAX
PAYMENTS 6     ARTICLE 5 [INTENTIONALLY OMITTED] 7     ARTICLE 6 SUBORDINATION
TO MORTGAGES, LEASES AND DECLARATION OF RESTRICTIONS 7     ARTICLE 7 QUIET
ENJOYMENT 8     ARTICLE 8 ASSIGNMENT, SUBLETTING AND MORTGAGING 9     ARTICLE 9
COMPLIANCE WITH LEGAL REQUIREMENTS 11     ARTICLE 10 INSURANCE 12     ARTICLE 11
ALTERATIONS 13     ARTICLE 12 LANDLORD’S AND TENANT’S PROPERTY; REMOVAL AT END
OF TERM 17     ARTICLE 13 REPAIRS AND MAINTENANCE 18     ARTICLE 14 ELECTRIC
ENERGY 20     ARTICLE 15 HEAT, VENTILATION AND AIR CONDITIONING 21     ARTICLE
16 OTHER SERVICES, SERVICE INTERRUPTION 21     ARTICLE 17 ACCESS, NOTICE OF
OCCURRENCES, WINDOWS, NAME OF BUILDING AND NO DEDICATION 22     ARTICLE 18
NON-LIABILITY AND INDEMNIFICATION 23     ARTICLE 19 DAMAGE OR DESTRUCTION 25    
ARTICLE 20 EMINENT DOMAIN 27     ARTICLE 21 SURRENDER AND HOLDING OVER 28    
ARTICLE 22 DEFAULT 28

i



TABLE OF CONTENTS (continued)

 

  Page     ARTICLE 23 RE-ENTRY BY LANDLORD 30     ARTICLE 24 DAMAGES 30    
ARTICLE 25 WAIVERS 32     ARTICLE 26 CURING TENANT’S DEFAULTS AND COSTS OF
ENFORCEMENT 33     ARTICLE 27 BROKER 33     ARTICLE 28 NOTICES 33     ARTICLE 29
ESTOPPEL CERTIFICATES, FINANCIAL STATEMENTS, AND MEMORANDUM OF LEASE 34    
ARTICLE 30 FORCE MAJEURE 34     ARTICLE 31 CONSENTS 35     ARTICLE 32
MISCELLANEOUS 36     ARTICLE 33 Landlord’s Default 38      ARTICLE 34
[INTENTIONALLY OMITTED] 38     ARTICLE 35 [INTENTIONALLY OMITTED] 39     ARTICLE
36 ABILITY TO CONTEST ADDITIONAL CHARGES 39     ARTICLE 37 WAIVER OF LANDLORD’S
LIEN 40     ARTICLE 38 TENANT FINANCING 40

ii



EXHIBITS AND SCHEDULES

 

Schedule 1 – FIXED RENT

 

Exhibit A – DEMISED PREMISES

 

Exhibit B – THE LAND

 

Exhibit C-1– REQUIRED WORK

 

Exhibit C-2 – REQUIRED WORK REPORTS

iii



This Amended and Restated Lease, dated as of December 4, 2015 (together with all
Exhibits and Schedules attached hereto and made a part hereof, and as may be
amended, modified, extended or otherwise modified from time to time, this
“Lease”), between RJHDC, LLC, having its principal office at P.O. Box 12935,
County of Albany, State of New York 12212 (“Landlord”) and RECORD TOWN, INC. and
TRANS WORLD ENTERTAINMENT CORPORATION, each a New York corporation having their
principal offices at 38 Corporate Circle, Albany County, New York (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to a lease dated as of April 1, 1985, as amended by that
certain Addendum to Agreement dated April 1, 1985 (the “Existing 1985 Lease”)
between Landlord and Tenant, Landlord leased to Tenant an office building and
distribution center located at 38 Corporate Circle, Albany, New York (“1985
Demised Premises”);

 

WHEREAS, pursuant to a lease dated as of November 1, 1989 (the “Existing 1989
Lease”) between Landlord and Tenant, Landlord leased to Tenant additional
warehouse space located partially on the 1985 Demised Premises and extending
onto a contiguous parcel owned by Landlord and as more fully described on
Exhibit A, B and C attached thereto (the “1989 Demised Premises”);

 

WHEREAS, pursuant to a lease dated as of September 1, 1998 (the “Existing 1998
Lease” and together with the Existing 1985 Lease and Existing 1989 Lease, the
“Existing Leases”) between Landlord and Tenant, Landlord leased to Tenant
additional office space located partially on the 1985 Demised Premises and
extending onto a contiguous parcel owned by Landlord and as more fully described
on Exhibit A, B and C attached thereto (the “1998 Demised Premises” and together
with the 1985 Demised Premises and 1989 Demised Premises, collectively, the
“Demised Premises”);

 

WHEREAS, Landlord and Tenant, desire to amend and restate the Existing Leases,
all on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, Landlord and Tenant agree hereby mutually agree
that the Existing Leases be amended and restated as follows:

 

ARTICLE 1

 

DEMISE, RENT AND DEFINITIONS

 

1.1 (a) Landlord and Tenant hereby amend and restate the Existing Leases in
their entirety, and Landlord hereby leases to Tenant, and Tenant hereby hires
from Landlord, upon and subject to all of the terms and conditions of this
Lease, the

 



Demised Premises comprised of that certain office and warehouse space as more
fully described on Exhibit A attached hereto, located on land more commonly
known as 38 Corporate Circle, Albany, New York, together with all fixtures,
improvements and decorations of all walls now installed in the Demised Premises.
The land is more fully described in Exhibit B attached hereto (the “Land”). The
Demised Premises and the Land are collectively referred to as the “Property”).
The Landlord represents that, to the best of its knowledge, the Demised Premises
shall be deemed to have a rentable area of 39,800 square feet of office space
and 141,500 square feet of warehouse space, the Demised Premises shall be deemed
to have a total rentable area of 181,300 square feet. Tenant shall have the
right to verify the rentable square footage of the Demised Premises within
thirty (30) days following execution hereof. If Tenant’s and Landlord’s space
planners cannot agree on the rentable square footage of the Demised Premises
within ten (10) days after the Commencement Date, then the two (2) space
planners, using reasonable discretion, shall mutually select a third space
planner to make the final decision, which decision shall not entail a number
that is greater than the larger number proposed by the two (2) space planners or
a number that is less than the smaller number proposed by the two (2) space
planners. Each party shall pay the fees of its own space planner and shall share
equally the fees for the third space planner. In the event that the number of
rentable square feet as determined by the space planner(s) is different from the
original determination of rentable square footage mentioned above, Landlord and
Tenant shall execute an amendment to this Lease setting forth the exact number
of rentable square feet and adjusting all payments and pro-rations hereunder, as
necessary. Tenant acknowledges and agrees that all obligations, including the
obligation to pay rent and additional rent under the Existing Leases shall
remain in effect until the Commencement Date (as hereinafter defined) and Tenant
shall continue to pay all such existing rent and additional rent as the same
shall become due and payable under the Existing Leases until Commencement Date.

 

1.2 The term of this Lease (“Term”) shall commence on January 1, 2016 (the
“Commencement Date”) and shall end at 11:59 p.m. on December 31, 2020 (such
date, as may be extended as provided herein, the “Expiration Date”), or on such
earlier date upon which this Lease shall sooner terminate for any reason. The
period commencing on the Commencement Date through and including December 31,
2020 shall be referred to herein as the “Initial Term”).

 

1.3 Commencing on the Commencement Date, Tenant shall pay Landlord the following
rents:

 

(i) fixed rent (“Fixed Rent”) as set forth on Schedule 1 attached hereto, which
Fixed Rent shall be payable in equal monthly installments in advance on the
Commencement Date and on the first day of each and every calendar month
thereafter during the Initial Term;

 

(ii) additional rent (“Additional Charges”) consisting of all other sums of
money that become due from Tenant and payable to Landlord pursuant to the terms
hereof, which Additional Charges shall be payable within thirty (30) days
following demand, except as may be specifically provided otherwise in this
Lease. All

2



Fixed Rent and Additional Charges shall be paid to Landlord in lawful money of
the United States by wire transfer to the account designated by Landlord to
Tenant. Landlord may at any time and from time to time designate a different
account for wire transfer upon thirty (30) days’ prior written notice to Tenant;
and

 

1.4 Tenant shall pay Fixed Rent and Additional Charges promptly when due without
notice or demand therefor (except as may be otherwise provided elsewhere in this
Lease for Additional Charges) and without any abatement, deduction or setoff for
any reason except as otherwise expressly provided in this Lease. Landlord shall
have the same remedies for default in payment of Additional Charges as Landlord
has for default in payment of Fixed Rent. If the Commencement Date or Expiration
Date occurs on a day other than the first or last day of a calendar month, as
the case may be, Fixed Rent for the partial calendar month shall be
appropriately adjusted.

 

1.5 No payment by Tenant or receipt or acceptance by Landlord of a lesser amount
than the correct Fixed Rent or Additional Charges shall be or be deemed to be
other than a payment on account, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment be or be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance or pursue any other remedy
provided in this Lease or at law or in equity. No payment by Tenant shall
preclude Tenant from later contesting such payment in accordance with this
Lease.

 

1.6 It is understood and agreed that the general intent and purposes of this
Lease shall be a triple net lease with respect to Landlord. The Tenant shall pay
all of the actual Taxes (as hereinafter defined), Tenant’s insurance, utilities,
repairs and all normal maintenance costs for the entire Demised Premises, except
for such costs, expenses and obligations that are responsibility of the Landlord
as more fully set forth herein.

 

1.7 The following terms, whenever used in this Lease, shall have the meanings
indicated:

 

(a) The term “Business Days” shall mean such Mondays, Tuesdays, Wednesdays,
Thursdays and Fridays that do not fall on the days celebrated as New Year’s Day,
Martin Luther King Day, Presidents’ Day, Memorial Day, Independence Day, Labor
Day, Columbus Day, Veterans Day, Thanksgiving Day, day after Thanksgiving or
Christmas Day, or on such other days as may now or hereafter be celebrated as
holidays or on which there is no regular United States postal service.

 

(b) The term “Hazardous Substance” means radon, formaldehyde, urea,
chlorofluorocarbons, or any flammable substance, explosive, radioactive
material, asbestos, chemical known to cause cancer or reproductive toxicity,
pollutant, contaminant, hazardous waste, medical waste, toxic substance or
related material, petroleum or petroleum product, or other substance declared to
be hazardous or toxic under environmental law applicable to the Premises, or
toxic mold.

3



(c) The term “Landlord” shall mean only the owner at the time in question of the
Property, so that in the event of any transfer or transfers of title to the
Property, whether by sale or assignment or superior lease of all or
substantially all of the Land, the transferor shall be relieved and freed of all
obligations of Landlord under this Lease accruing from and after the date of
transfer (but shall not be relieved of any obligations accruing up to the date
of transfer and Landlord shall be subject to the provisions of Article 19),
provided the transferee shall agree in writing to perform and observe all
obligations of Landlord under this Lease during the period it is the holder of
Landlord’s interest under this Lease, subject, however, to the provisions of
Article 19.

 

(d) The term “Lease Year” shall mean the twelve month period commencing on
January 1, 2016 and ending on December 31, 2016, and each subsequent twelve
month period thereafter during the Term.

 

(e) The term “Legal Requirements” shall mean laws and ordinances of federal,
state, city, town, county, borough and village governments having jurisdiction
over the Property, Landlord and/or Tenant, as applicable, and rules,
regulations, orders and directives of all departments, subdivisions, bureaus,
agencies or offices thereof, and of any other governmental, public or
quasi-public authorities having jurisdiction over the Property, Landlord and/or
Tenant, as applicable, and the directions of any public officers having
jurisdiction over the Property, Landlord and/or Tenant, as applicable, pursuant
to law, whether now or hereafter in force, including, without limitation, all
laws governing environmental conditions caused by Tenant at any time occupying
the Demised Premises or arising from Tenant’s use or occupancy of the Demised
Premises, or Tenant’s use, generation, storage, transportation, or disposal of
Hazardous Substances.

 

(f) The term “Tenant Affiliate” shall mean (x) a wholly-owned subsidiary of
Tenant or any corporation or entity that directly, or indirectly through one or
more intermediaries, controls or is controlled by Tenant or is under common
control with Tenant, or (y) any entity (i) to which substantially all the assets
of Tenant are transferred, or (ii) into which Tenant may be merged or
consolidated, provided that any such transaction complies with the other
provisions of this Lease. For purposes of this Lease, “control” shall be deemed
to be ownership of more than fifty percent (50%) of the stock or other voting
interest of the controlled corporation and when used with respect to an entity
that is a partnership, limited liability company, tenancy-in-common or other
business entity, more than 50% of all of the legal and equitable interests in a
partnership, limited liability company, tenancy-in-common or other business
entity (determined without regard to cash flow preferences and similar items).

 

(g) The term “untenantable” shall mean a condition resulting in Tenant being
unable to use or have commercially reasonable access to all or a material
portion of the Demised Premises for the normal conduct of Tenant’s business.

4



ARTICLE 2

 

USE, COMPLIANCE AND SIGNS

 

2.1 The Demised Premises shall be used and occupied by Tenant (and its permitted
subtenants, invitees and assignees) as a warehouse and office and for any other
lawful purpose. Landlord has delivered to Tenant a true and correct copy of the
certificate of occupancy with respect to the Demised Premises.

 

2.2 If any governmental license or permit is required for the proper and lawful
conduct of Tenant’s business in the Demised Premises, Tenant, at its expense,
shall procure and maintain such license or permit and submit the same to
Landlord for inspection. Landlord agrees, at Tenant’s cost and expense, to
reasonably cooperate with Tenant in Tenant’s efforts to procure any such license
or permit. Tenant shall at all times comply with the terms and conditions of
each such license or permit. Tenant shall not use, or suffer or permit any
person to use, the Demised Premises, or any part thereof, in any manner which
(a) violates the certificate of occupancy for the Demised Premises or any other
permit or license issued pursuant to any Legal Requirements, (b) except to a de
minimis amount, causes injury to the Demised Premises (provided Tenant shall
repair such injury at its cost and expense), or (c) constitutes an actionable
violation of the Legal Requirements. Landlord represents that the use of the
Demised Premises as set forth above does not violate the certificate of
occupancy.

 

2.3 Any and all existing signage in the name of Tenant located at the Property
is permitted at the Property and is be deemed approved by the Landlord.

 

ARTICLE 3

 

CONDITION OF PREMISES

 

3.1 Tenant has examined the Demised Premises and agrees to accept the same in
its “as is” condition and state of repair existing as of the date hereof subject
to the Required Work (as hereinafter defined) to be performed pursuant to
Section 11.4 and subject to normal wear and tear, and the repair obligations set
forth herein including the Required Work (as hereinafter defined) and
understands and agrees that Landlord shall not be required to perform any work,
supply any materials or incur any expense to prepare the Demised Premises for
Tenant’s occupancy, other than as set forth herein. To the extent that on the
Commencement Date any furnishings and/or other articles of movable personal
property of Landlord (the “Landlord’s Personal Property”) remains in the Demised
Premises, the Landlord’s Personal Property shall become part of the Demised
Premises (at no additional cost to Tenant), and shall be treated for all
purposes of this Lease as if it were Tenant’s Property (as hereinafter defined).

5



ARTICLE 4

 

TAX PAYMENTS

 

4.1 Tenant covenants and agrees to pay, before any fine, penalty, interest or
cost may be added thereto for the non-payment thereof, all property taxes,
assessments, water and sewer rates and charges, and other governmental charges,
general and special, ordinary and extraordinary, unforeseen as well as foreseen,
of any kind and nature whatsoever (all of which taxes, assessments, water and
sewer rates or charges, and other governmental charges are hereinafter referred
to as “Taxes”), that are assessed, levied, imposed or become a lien upon the
Demised Premises, or become payable, during the term of this Lease; provided,
however, that if, by law, any such Tax may at the option of the taxpayer be paid
in installments (whether or not interest shall accrue on the unpaid balance of
such imposition), Tenant may exercise the option to pay the same (and any
accrued interest on the unpaid balance of such Tax) in installments and shall
pay only such installments as may become due during the term of this Lease as
the same respectively become due and before any fine, penalty, interest or cost
may be added thereto, for the non-payment of any such installment and interest;
and provided, further, that Tax relating to a fiscal period of the taxing
authority, a part of which period is included within the term of this Lease and
a part of which is included in a period of time after the termination of this
Lease, shall (whether or not such Tax shall be assessed, levied, imposed or
become a lien upon the Demised Premises, or shall become payable, during the
term of this Lease) be adjusted between Landlord and Tenant as of the expiration
of the term of this Lease, so that Landlord shall pay that portion of such Tax
that relates to that part of the fiscal period after the termination of this
Lease, and Tenant shall pay that portion of which relates to the period prior to
the termination of the Lease. In the event that Landlord pays a Tax which is
responsibility of the Tenant under this Lease, such Tax will be considered an
Additional Charge due and payable to Landlord.

 

4.2. Nothing contained in this Lease shall require Tenant to pay any franchise,
corporate, estate, inheritance, succession, capital levy, stamp tax or transfer
tax of Landlord, or any income, excess profits or revenue tax or any other tax,
assessment, charge or levy upon the Fixed Rent or Additional Charges payable by
Tenant under this Lease, nor shall any tax, assessment, charge or levy of the
character hereinabove in this Section described be deemed to be included within
the term “Taxes” as defined above.

 

4.3. Tenant covenants, upon request of Landlord, to furnish to Landlord for
inspection by it within sixty (60) days after the date when any Tax is payable,
official receipts of the appropriate taxing authority, or other evidence
reasonably satisfactory to Landlord, evidencing the payment of such Tax.

 

4.4. Tenant shall have the right to contest amount or validity, or to seek a
refund, in whole or in part, of any Tax by appropriate proceedings. Upon the
termination of such proceedings, Tenant shall pay the amount of such Tax or part
thereof as finally determined in such proceedings, the payment of which may have
been deferred during the prosecution of such proceedings, together with any
costs, fees, interest, penalties or other liabilities in connection therewith.
Landlord agrees not to unreasonably withhold,

6



condition or delay its consent to joining in any such proceedings or permitting
the same to be brought in its name. Landlord shall not ultimately be subjected
to any liability for the payment of any costs or expenses in connection with any
such proceeding, and Tenant covenants to indemnify, save and hold harmless
Landlord from any such costs or expenses. Tenant shall be entitled promptly to
any refund of any such Tax and penalties or interest thereon that have been paid
by Tenant, or that have been paid by Landlord and for which Landlord has been
fully reimbursed.

 

4.5. The certificate, advice or bill of the appropriate official designated by
law to make or issue the same or to receive payment of any Tax, of non-payment
thereof, shall be prima facie evidence that such Tax is due and unpaid at the
time of the making or issuance of such certificate, advice or bill.

 

ARTICLE 5

 

[INTENTIONALLY OMITTED]

 

ARTICLE 6

 

SUBORDINATION TO MORTGAGES, LEASES
AND DECLARATION OF RESTRICTIONS

 

6.1 Tenant agrees to subordinate its interest under this Lease to all mortgages
now or hereafter existing affecting the Property, whether or not such mortgages
also cover other lands and/or buildings and/or leases, to each and every advance
made or hereafter to be made under such mortgages, and to all renewals,
modifications, replacements and extensions of such leases and mortgages, and
spreaders and consolidations of such mortgages provided that, as a condition to
such subordination, Tenant, Landlord and the party to whose interest Tenant
agrees to subordinate its interest under this Lease shall execute and deliver to
each other a subordination, non-disturbance and attornment agreement in a
commercially reasonable form mutually acceptable to each party, providing that,
so long as Tenant is not in default under this Lease beyond any applicable
notice and cure period, this Lease shall remain in full force and effect and the
holder of the mortgage and any purchaser at foreclosure shall not disturb
Tenant’s leasehold estate evidenced by this Lease or the rights granted to
Tenant hereunder. In confirmation of such subordination, non-disturbance or
priority, Landlord and Tenant shall promptly execute, acknowledge and deliver
any instrument that Landlord, Tenant, and holder of any such mortgage may
reasonably request to evidence such subordination, non-disturbance or priority,
such instrument to be in a commercially reasonable form acceptable to each
party. Any mortgage to which this Lease is subject and subordinate is herein
called a “Superior Mortgage” and the holder of a Superior Mortgage is herein
called a “Superior Mortgagee”. Landlord represents and warrants to Tenant that
there is no Superior Mortgage presently encumbering any portion of the Property.

 

6.2 On condition that Tenant, Landlord and the Superior Mortgagee enter into a
subordination, non-disturbance and attornment agreement as described in

7



Section 6.1, Tenant covenants and agrees that if the holder of a Superior
Mortgage succeeds to the interest of Landlord hereunder, then at the option of
the then holder of the reversionary interest in the Demised Premises demised by
this Lease, Tenant will attorn to such holder and will recognize such holder as
the Tenant’s Landlord under this Lease, except that such holder shall not be
(i) liable for any previous act or omission of Landlord under this Lease,
(ii) subject to any offsets or defenses, not expressly provided in this Lease,
to the extent the same theretofore accrued to the Tenant against Landlord,
(iii) liable for any security deposited by Tenant which has not been transferred
to such holder, (iv) bound by any previous prepayment of more than one month’s
rent, other than overpayments in respect of Taxes, and (v) bound by any
obligation to make any payment to, or on behalf of, the Tenant or provide any
services or perform any repairs, maintenance or restoration provided for under
this Lease to be performed before the date that such holder succeeded to the
interest of Landlord under this Lease or bound by any obligation to make any
payment to Tenant with respect to construction performed by, or on behalf of,
Tenant at the Demised Premises. Tenant agrees, at Landlord’s cost and expense,
to execute and deliver, at any time and from time to time, upon the request of
Landlord or of the holder of any Superior Mortgage any commercially reasonable
instrument which may be necessary or appropriate to evidence such attornment.

 

6.3 If any prospective or actual Superior Mortgagee requires any modification of
this Lease, Tenant, upon notice thereof from Landlord, shall use commercially
reasonable efforts to promptly execute and deliver to Landlord any reasonable
instrument accompanying said notice from Landlord to effect such modification if
such instrument is in reasonable form and (i) does not adversely affect any of
Tenant’s rights under this Lease and (ii) does not increase any of Tenant’s
obligations or decrease any of Tenant’s rights under this Lease.

 

ARTICLE 7

 

QUIET ENJOYMENT

 

7.1 So long as no Event of Default shall have occurred and be continuing, Tenant
shall peaceably and quietly have, hold and enjoy the Demised Premises without
hindrance, ejection or molestation by Landlord or any person claiming through or
under Landlord, subject to the provisions of this Lease and/or any Superior
Mortgages. This covenant shall be construed both as a covenant running with the
Land and as a personal covenant of Landlord.

8



ARTICLE 8

 

ASSIGNMENT, SUBLETTING AND MORTGAGING

 

8.1 Tenant shall not, voluntarily, involuntarily, by operation of law or
otherwise, except with the prior consent of Landlord (which consent shall not be
unreasonably withheld, conditioned or delayed) or as otherwise expressly
permitted in this Article 8: (a) assign or otherwise transfer this Lease, or
(b) sublet the Demised Premises or any part thereof, or allow same to be used,
occupied or utilized by any person other than Tenant. Notwithstanding the
foregoing, Tenant may permit Tenant Affiliates to occupy all or any portion of
the Premises without the prior consent of Landlord, subject to all other
provisions of this Lease.

 

8.2 Tenant shall have the right, without Landlord’s consent, to assign this
Lease with respect to the Demised Premises, or sublease all or part of the
Demised Premises for the uses permitted hereunder, to a Tenant Affiliate,
provided that (a) Landlord is given notice thereof and, upon request, reasonably
satisfactory proof that the requirements of this Lease have been met and (b)
Tenant agrees it shall remain liable, jointly and severally, with any assignee,
for the obligations of Tenant under this Lease.

 

8.3 If this Lease is assigned, whether or not in violation of the provisions of
this Lease, Landlord may collect rent from the assignee. If the Demised Premises
or any part thereof is sublet or occupied by any person other than Tenant,
whether or not in violation of this Lease, Landlord may, after default by Tenant
beyond applicable notice, grace and cure periods, collect rent from the
subtenant or occupant. In either of such events, Landlord shall apply the net
amount collected to Fixed Rent and Additional Charges herein reserved and which
are or become due and payable, but no such assignment, subletting, occupancy or
collection shall be nor be deemed to be a waiver of any of the provisions of
this Article, or the acceptance of the assignee, subtenant or occupant as
Tenant, or a release of Tenant from the performance by Tenant of Tenant’s
obligations under this Lease. The consent by Landlord to any assignment,
mortgaging, subletting or occupancy by others shall not relieve Tenant of the
obligation to obtain the consent of Landlord to any other or further assignment,
mortgaging, subletting or occupancy by others not expressly permitted by this
Article.

 

8.4 Any assignment or equivalent transfer, whether or not Landlord’s consent is
required, shall be made only if and shall not be effective until the assignee
executes and delivers to Landlord an agreement in form and substance reasonably
satisfactory to Landlord and assignee whereby the assignee assumes the
obligations of Tenant under this Lease and whereby the assignee agrees that the
provisions of this Article shall, notwithstanding such assignment or transfer,
continue to be binding upon it in respect of all future assignments and
transfers. Notwithstanding any assignment or transfer, whether or not in
violation of the provisions of this Lease, and notwithstanding the acceptance of
Fixed Rent or Additional Charges by Landlord from an assignee, transferee, or
any other person, the original Tenant herein named and any and all successors in
interest of the original Tenant herein named shall remain fully liable (jointly
and severally with any immediate or remote successor in interest, including the

9



then Tenant) for the payment of Fixed Rent and Additional Charges and for the
other obligations of Tenant under this Lease.

 

8.5 The liability pursuant to this Lease of the original Tenant herein named and
any immediate or remote successor in interest of the original Tenant herein
named shall not be discharged, released or impaired in any respect by any
agreement or stipulation made by Landlord with the then Tenant extending the
time of, or modifying any of the obligations under, this Lease (except to the
extent any such modification increases the obligations of the then Tenant), or
by any waiver or failure of Landlord to enforce any of the obligations of Tenant
under this Lease.

 

8.6 Neither the listing of any name other than that of Tenant, whether on
Demised Premises or otherwise, nor the acceptance by Landlord of any check drawn
by a person other than Tenant in payment of Fixed Rent or Additional Charges,
shall operate to vest in any person any right or interest in this Lease or in
the Demised Premises, nor shall same be deemed to be the consent of Landlord to
any assignment or transfer of this Lease or to any sublease of the Demised
Premises or to the occupancy thereof by any person other than Tenant.

 

8.7 With respect to any subletting to any subtenant and/or acceptance of rent or
additional rent by Landlord from any subtenant, (a) Tenant shall remain fully
liable for the payment of Fixed Rent and Additional Charges due and to become
due hereunder and for all of the other obligations of Tenant under this Lease
and (b) Tenant shall remain fully liable for all acts and omissions of any
licensee or subtenant or any person claiming through or under any licensee or
subtenant that are in violation of any of the obligations of Tenant under this
Lease, and any such violation shall be deemed to be a violation by Tenant.
Notwithstanding any such subletting, no other or further subletting of the
Demised Premises by Tenant or any person claiming through or under Tenant shall
be made except in compliance with and subject to the provisions of this Article.

 

8.8 In respect of every permitted sublease:

 

(a) no sublease shall be for a term ending later than the day before the
Expiration Date,

 

(b) no sublease shall be valid, and no subtenant shall take possession of the
Demised Premises or any part thereof, until an executed counterpart of such
sublease shall have been delivered to Landlord,

 

(c) each sublease shall provide that it is subject and subordinate to this Lease
and to the matters to which this Lease is or shall be subordinate, and that in
the event of termination, reentry or dispossess by Landlord under this Lease,
Landlord may, at its option, take over all of the right, title and interest of
Tenant, as sublessor, under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease and execute and deliver such instruments as Landlord may
reasonably request to evidence and confirm such attornment, except that Landlord
shall not be (i) liable for any previous act or

10



omission of Tenant under such sublease, (ii) subject to any offset which had
accrued to such subtenant against Tenant, (iii) bound by any previous
modification of such sublease not consented to by Landlord or by any prepayment
of more than one month’s rent or additional rent, (iv) obligated to make any
payment to or on behalf of such subtenant or to perform any repairs or other
work in the subleased space or the Property beyond Landlord’s obligations under
this Lease, or (v) required to account for any security deposit other than any
actually delivered to Landlord,

 

(d) Tenant shall not publicly advertise the rental rate or any description
thereof to be paid by the proposed subtenant or assignee, and

 

8.9 If Tenant at any time requests Landlord to sublet the Premises for Tenant’s
account, Landlord is authorized to receive keys for such purpose without
releasing Tenant from any of its obligations under this Lease, and Landlord
shall exercise reasonable care to prevent damage to Tenant’s Property and the
Demised Premises.

 

8.10 Notwithstanding any other provision of this Lease, the transfer of any
stock, partnership or other ownership interests of Tenant (other than the
transfer of control of Tenant by one entity which controls Tenant or by several
entities which are Tenant Affiliates or are acting under an agreement and
collectively control Tenant) shall not constitute an assignment of this Lease if
such stock, partnership or other ownership interests are listed on a national
securities exchange (as defined in the Securities Exchange Act of 1934, as
amended) or is traded in the “over the counter” market with quotations reported
by the National Association of Securities Dealers (or any successor thereto);
and further provided, that any conversion of the form of entity of Tenant
(however accomplished including, by way of example (i) the conversion of Tenant
from a corporation to a limited liability company, partnership or trust or (ii)
the change of jurisdiction of incorporation or registration) which does not
directly or indirectly transfer control of Tenant, reduce the tangible net worth
of Tenant or reduce its liability for its obligations under this Lease shall not
constitute an assignment of this Lease provided, that the converted entity
assumes by written instrument all of Tenant’s obligations under this Lease.

 

8.11 No assignment or other transfer of this Lease and the term and estate
hereby granted, and no subletting of all or any portion of the Demised Premises
(in each case whether or not Landlord’s consent is required thereto) shall
relieve Tenant of its liability under this Lease or of the obligation to obtain
Landlord’s prior consent to any further assignment, other transfer or subletting
to the extent such consent is required under the terms of this Lease.

 

ARTICLE 9

 

COMPLIANCE WITH LEGAL REQUIREMENTS

 

9.1 Landlord represents that as of the date hereof, Landlord has received no
written notices of any violations of Legal Requirements with respect to the
Property. Tenant and Landlord shall give prompt notice to the other of any
notice it

11



receives of the violation of any Legal Requirements in respect of the Property
or the use or occupancy thereof. During the term of this Lease, Tenant shall, at
Tenant’s sole cost and expense, be responsible for complying with all Legal
Requirements applicable to the Demised Premises or related to any alterations,
additions or improvements constructed by Tenant within the Demised Premises, and
any Hazardous Materials on or about the Property arising out of Tenant’s
occupancy of the Demised Premises, except to the extent those Hazardous
Materials were introduced by Landlord, its employees, agents and invitees.
Landlord shall comply with all Legal Requirements affecting the Property, the
structural portions of the Demised Premises, and any Hazardous Materials on or
about the Property that were either (i) introduced by Landlord, its employees,
agents and invitees, or (ii) introduced prior to the Tenant’s occupancy of the
Property. If any public authority or insurance body requires or recommends any
additional sprinkler heads or changes to the sprinkler system in or serving the
Demised Premises, Landlord shall promptly make and supply such additional
sprinkler heads or changes at Landlord’s expense.

 

ARTICLE 10

 

INSURANCE

 

10.1 Tenant shall carry Commercial General Liability insurance written on an
occurrence form for the duration of this Lease. Such insurance shall cover the
Demised Premises and the Tenant’s contractual obligations as stipulated in this
Lease. The Commercial General Liability policy shall reflect the interests of
the Landlord as an additional insured.

 

Such insurance shall be provided in amounts not less than:

 



Coverage  Limits of Liability  Umbrella Aggregate Limit  $25,000,000.00  General
Aggregate Limit  $10,000,000.00  Each Occurrence Limit  $1,000,000.00  Property
Damage (including fire)  $300,000.00  Medical Expenses (any one person) 
$10,000.00 

 

In addition to the Commercial General Liability insurance, Tenant shall also
carry the following insurance: (i) business interruption or rent loss insurance;
(ii) a policy of commercial auto liability insurance (owned and non-owned/hired)
with a limit of $1,000,000.00; (iii) a valid policy of worker’s compensation
insurance complying with requirements of applicable laws, in statutory amounts
(Tenant shall not elect to be a non-subscriber under such worker’s compensation
insurance program), and a policy of employer’s liability coverage in the amount
of at least $1,000,000.00 per occurrence; and (iv) insurance covering Tenant’s
Property.

 

The policies should be on a primary and non-contributory basis. Tenant shall
provide a Certificate of Insurance to the Landlord evidencing coverages in
compliance with the above requirements. In the event of the cancellation, change
and/or non-renewal of the coverages certified Tenant shall provide ten (10) days
advance written notice to the

12



Landlord. For the avoidance of doubt, the above liability limits shall be
satisfied by the combination of Tenant’s primary liability coverages and any
Umbrella Insurance Policy held by Tenant. The parties acknowledge that Tenant’s
Commercial General Liability insurance may include a deductible up to the amount
of $250,000.00.

 

10.2 Landlord shall keep the Property, including the improvements, insured
against damage and destruction by fire, earthquake, vandalism and other perils
in the amount of not less than ninety percent (90%) of the “the replacement
cost” of the Property, as such value may be prudently redetermined from time to
time. Such insurance shall include extended coverage, agreed amount and other
endorsements of the kinds normally required by institutional lenders and that
permit insurance proceeds to be used by Landlord for the repair and restoration
of the Property. Tenant will not do or suffer to be done anything that will
contravene Landlord’s insurance policies or prevent Landlord from procuring such
policies in amounts and companies selected by Landlord. If anything done,
omitted to be done or suffered to be done by Tenant in, upon or about the
Property shall cause the rates of any insurance effected or carried by Landlord
on the Property to be increased beyond the regular rate from time to time
applicable to the Demised Premises for use for the purpose permitted under this
Lease, or such other property for the use or uses made thereof, Tenant will pay
the amount of such increase promptly upon Landlord’s demand and Landlord shall
have the right to correct any such condition at Tenant’s expense.

 

10.3. All insurance policies against loss or damage to property and business
interruption or rent loss shall be endorsed to provide that any release from
liability of, or waiver of claim for recovery from, another person entered into
in writing by the insured thereunder prior to any loss or damage shall not
affect the validity of such policy or the right of the insured to recover
thereunder. Such policies shall also provide that the insurer waives all rights
of subrogation that such insurer might have against such other person. Landlord
and the Tenant hereby waive all claims for recovery from or against the other
for any loss or damage to any of its property or damages as a result of business
interruption or rent loss insured under a valid policy to the extent of any
recovery collectible under such policies.

 

ARTICLE 11

 

ALTERATIONS

 

11.1 Tenant may from time to time, at its expense and without obtaining the
Landlord’s consent to the work or to the contractors or architects performing
the work (provided such contractors comply with the provisions of Section 11.2),
make such alterations (“Alterations””) to the Demised Premises as Tenant
reasonably considers necessary for the conduct of its business in the Demised
Premises, provided and upon condition that: (a) the Alterations are
non-structural and the structural integrity of the

13



Demised is not affected, (b)  the proper functioning of the mechanical,
electrical, sanitary and other service systems of the Demised Premises is not
adversely affected, (c) no change in the certificate of occupancy for the
Demised Premises will result from the Alterations or be required as a result
thereof, and (d) the Alterations (i) have an estimated cost that does not exceed
Seven Hundred Fifty Thousand Dollars ($750,000.00) or (ii) do not adversely
affect the sprinkler, fire protection or life safety systems in or serving the
Demised Premises. In addition, Tenant shall not be required to obtain Landlord’s
consent to make changes in the Demised Premises of a decorative nature
(including all work relating to painting, wall coverings, floor coverings and
the installation or reconfiguration of modular office components and/or
non-structural walls). Before proceeding with any Alteration (other than the
Alterations described in the first sentence of this Section 11.1 and the
decorative work described in the preceding sentence), Tenant shall submit to
Landlord for Landlord’s approval (which shall not be unreasonably withheld,
conditioned or delayed, and shall be granted or denied within ten (10) Business
Days after request and if Landlord fails to respond within such ten (10)
Business Day period, Landlord shall be deemed to have approved such Alterations)
scaled and dimensioned plans and specifications for the work to be done prepared
by a registered architect or licensed professional engineer, and Tenant shall
not proceed with such work until it obtains such approval. Tenant shall give
Landlord a reasonable description of all other Alterations prior to commencing
same. Any review or approval by Landlord of any plans or specifications in
respect of any Alterations is solely for Landlord’s benefit and without any
representation or warranty to Tenant as to the adequacy, correctness or
efficiency thereof or as to the compliance of such plans and specifications with
Legal Requirements.

 

11.2 Tenant, at its expense, shall obtain all necessary governmental permits and
certificates for the commencement and prosecution of Alterations and for final
approval thereof upon completion, and shall cause Alterations to be performed in
compliance therewith and with all applicable Legal Requirements. Landlord shall
cooperate promptly, as reasonably requested by Tenant, in obtaining all such
permits, certificates and approvals. Alterations shall be performed in a good
and workerlike manner, using new materials and equipment at least equal in
quality and class to the then standards for the Demised Premises established by
Landlord and shall be diligently performed to completion. Alterations shall be
performed by contractors, construction managers, subcontractors, architects
and/or engineers selected by Tenant, subject to Landlord’s approval, such
approval not to be unreasonably withheld, conditioned or delayed. Alterations
performed by any of Tenant’s contractors, construction managers, subcontractors
architects and/or engineers shall be performed in such a manner as not to
violate union contracts affecting the Property, or to create any work stoppage,
picketing, labor disruption or dispute or any unreasonable interference with the
business of Landlord. In addition, Alterations shall be performed in such a
manner as not to otherwise unreasonably interfere with or delay and as not to
impose any material additional expense upon Landlord in the construction,
maintenance, repair, operation of the Property. Throughout the performance of
Alterations, Tenant shall carry, or cause its contractors to carry, workers’
compensation insurance in statutory limits, “Builder’s Risk” insurance
reasonably satisfactory to Landlord, and comprehensive general liability
insurance, with completed operations endorsement, for any occurrence in or about
the Demised Premises, under which Landlord and any Superior Mortgagees whose
names

14



and addresses were furnished to Tenant shall be named as additional insureds, in
a coverage amount of not less than $2,000,000, with insurers reasonably
satisfactory to Landlord. Tenant shall furnish Landlord with reasonably
satisfactory evidence that such insurance is in effect before the commencement
of Alterations. Upon completion of any Alterations (other than mere decorations)
Tenant shall deliver to Landlord “as-built” plans for such Alteration in
diskette or other electronic format.

 

11.3 Tenant, at its expense, shall promptly procure the cancellation or
discharge of all notices of violation arising from or otherwise resulting from
Alterations to the Demised Premises, or any other work, labor, services or
materials done for or supplied to Tenant (other than those supplied or performed
by Landlord) or any person claiming through or under Tenant which are issued by
the Department of Buildings or any other public authority having or asserting
jurisdiction. Tenant shall indemnify Landlord against liability in connection
with any and all mechanics’ and other liens and encumbrances filed in connection
with Alterations, or any other work, labor, services or materials done for or
supplied to Tenant or any person claiming through or under Tenant (other than
those supplied or performed by Landlord), including security interests in any
materials, fixtures or articles so installed in the Demised Premises. Tenant, at
its expense, shall procure the satisfaction or discharge of record of all such
liens and encumbrances within sixty (60) days after the Tenant receives actual
notice of the filing thereof. If Tenant shall fail to cause such lien to be
discharged of record within the period aforesaid, then, in addition to any other
right or remedy, Landlord may, but shall not be obligated to, discharge the same
of record as aforesaid in any manner permitted by law.

 

11.4 Prior to the execution of this Lease, Landlord and Tenant have jointly
inspected the Demised Premises and reviewed a certain building repair reports
dated January 13, 2015 and January 17, 2015 (collectively, the “Required Work
Report”) prepared by qualified third party professionals. Landlord and Tenant
hereby acknowledge and agree that certain repairs and/or replacements must be
made to remedy certain defective conditions in the Demised Premises, such
repairs and replacements are more fully described on Exhibit C-1 attached hereto
(the “Required Work”). A description of the Required Work Reports are attached
as Exhibit C-2.

 

A. Tenant shall, at Tenant’s sole cost and expense (subject to Landlord’s
reimbursement obligation below), have the one-time obligation to make or cause
to be made all repairs and replacements required in connection with the Required
Work. The Tenant shall use commercially reasonable efforts to complete the
Required Work on or before December 31, 2015; provided, however, if the Required
Work is not completed by such date Tenant will cause the Required Work to be
completed no later than April 30, 2016, subject to any (i) Force Majeure Events
(as hereinafter defined) or (ii) days of delay caused by any acts or omissions
of Landlord. The parties acknowledge and agree that after the completion of the
Required Work during the remainder of the term of the Lease, Tenant shall, at
Tenant’s cost and expense, maintain in good order and repair the Demised
Premises in accordance with the terms of this Lease. Tenant shall promptly
commence such Required Work and shall proceed with such Required Work with due
diligence until completion in such a manner as not to cause the Demised Premises
to be

15



in non-compliance with any Legal Requirements. Landlord shall cooperate with
Tenant in the procurement of any permits, licenses or approvals from any
governmental authority required in connection with such Required Work.

 

B. Tenant shall use such contractors which are reasonably acceptable to Landlord
for the performance of the Work. Upon (i) Landlord’s reasonable determination
that the Required Work has been substantially completed, (ii) submission of
written unconditional lien waivers from all contractors or subcontractors
performing any of the Required Work together with copies of the invoices marked
paid relating to such Required Work or in lieu thereof, a signed affidavit by an
officer of Tenant stating that all Required Work has been paid for, (iii) the
assignment to Landlord of any warranty or guaranty documentation for any portion
of the Required Work relating to the Demised Premises and (iv) all building
department sign-offs, approvals and inspection certificates and any permits
required to be issued by the building department or any other governmental
entities having jurisdiction thereover, if necessary, Landlord shall reimburse
and pay to Tenant all costs and expenses for or in connection with the Required
Work in an amount equal to fifty (50%) percent of the actual documented costs
and expenses incurred in connection with the Required Work; provided, however,
in no event shall the Landlord’s payment obligation in connection with the
Required Work exceed Five Hundred Thousand Dollars ($500,000) (the “Landlord
Payment”). Such Landlord Payment shall be made within fifteen (15) days of
Landlord’s receipt of documentation satisfying all the requirements of this
subparagraph (B)(i) to (iv). Notwithstanding the foregoing provisions, if Tenant
is materially delayed in obtaining requirements (iii) or (iv) with respect to
any portion of the Required Work, notwithstanding that the assignment of the
warranty or guaranty has been requested or all necessary submissions have been
made to the governmental entity and with respect to clause (iv) the only pending
item is the administrative act required of the governmental entity, then
Landlord shall reimburse and pay for that portion of the costs of the Required
Work for which (i) to (iv) have been satisfied, and shall reimburse and pay for
the remaining cost once the requirement for the remaining Required Work have
been satisfied.

 

C. Tenant, at its expense, shall carry, or cause its contractors to carry, (x)
workers’ compensation insurance in statutory limits, (y) commercial general
liability insurance (with completed operations endorsement) for any occurrence
in or about the Demised Premises with coverage of not less than $2,000,000 for
each occurrence and (z) builder’s all risk insurance (on a completed value
basis), in such limits as Landlord may reasonably require, with insurers
reasonably satisfactory to Landlord. The commercial general liability insurance
referred to in this subparagraph shall name as additional insureds, and the
builder’s all risk insurance referred to in this subparagraph shall name as loss
payees, as their interest may appear, Landlord and any Superior Mortgagee. At or
before the commencement of the Required Work and, on request, at reasonable
intervals thereafter during the continuance of the Required Work, Tenant shall
furnish Landlord with certificates of insurance evidencing that such insurance
is in effect.

 

D. In connection with the Required Work, if any mechanic’s, laborer’s or
materialman’s lien at any time shall be filed against the Demised Premises or
any part

16



thereof or any interest therein as a result of any act or omission of Tenant or
its respective officers, employees, agents, suppliers, materialmen, mechanics,
contractors, subcontractors or sub-subcontractors, or, if any public improvement
lien created or caused to be created by Tenant shall be filed against any assets
of, or funds appropriated to, Landlord, then Tenant, within sixty (60) days
after actual notice of the filing thereof, shall cause the same to be discharged
of record in accordance with Section 11.3.

 

ARTICLE 12

 

LANDLORD’S AND TENANT’S PROPERTY;
REMOVAL AT END OF TERM

 

12.1 All leasehold fixtures, equipment, improvements and appurtenances,
including utility lines and equipment, attached to or built into the Demised
Premises before or after the Commencement Date, whether by or at the expense of
Landlord or Tenant, shall be and remain a part of the Demised Premises, shall be
deemed the property of Landlord and shall not be removed by Tenant except as
provided in Section 12.2.

 

12.2 Notwithstanding anything to the contrary contained in this Lease, all
movable partitions, business and trade fixtures, machinery and equipment,
communications equipment and office and warehouse equipment, whether or not
attached to or built into the Demised Premises, which are, or were, installed in
the Demised Premises by Tenant and which can be removed without structural
damage to the Demised Premises, and all furniture, furnishings and other
articles of movable personal property owned by Tenant and located in the Demised
Premises and all of Landlord’s Personal Property (collectively, “Tenant’s
Property”) shall be and shall remain the property of Tenant and may be removed
by Tenant at any time during the Term, provided that if any of Tenant’s Property
is installed or removed, Tenant shall repair or pay the cost of repairing any
damage to the Demised Premises resulting from the installation and/or removal
thereof, other than repainting and purely decorative repairs. At or before the
Expiration Date, or within 15 days after an earlier termination date, Tenant, at
its expense, shall remove from the Demised Premises all Tenant’s Property and
leave the Demised Premises in broom clean condition, normal wear and tear,
damage or destruction by fire and other casualty and such other damage as
Landlord is required to repair, maintain or restore under Section 13.2 or under
any other provision under this Lease excepted). Tenant shall repair any damage
to the Demised Premises resulting from any installation and/or removal of
Tenant’s Property. Any other items of Tenant’s Property which remain in the
Demised Premises after the Expiration Date, or after 15 days following an
earlier termination, may, at the option of Landlord, be deemed to have been
abandoned, and in such case such items may be retained by Landlord as its
property or disposed of by Landlord at the reasonable expense of Tenant.
Notwithstanding the above, the Landlord and Tenant may agree in writing prior to
the Expiration Date to those items of Tenant’s Property which Landlord will
allow to remain in the Demised Premises after the expiration of this Lease.

17



12.3 At the time of Landlord’s approval of plans and specifications for any
Alterations that require Landlord’s approval hereunder, Landlord may include in
its approval a requirement that any Alterations shall, at Landlord’s option, be
removed from the Demised Premises by the Tenant at the end of the Term and the
applicable portion(s) of the Demised Premises shall be restored to the condition
in which they were delivered to Tenant on the Commencement Date (subject to
normal wear and tear damage or destruction by fire and other casualty). If
Landlord notifies Tenant at the time of Landlord’s approval of plans and
specifications that any Alterations are to be removed, Tenant shall remove such
Alterations not later than such scheduled Expiration Date or within fifteen (15)
days after the date of sooner termination (unless the Tenant, acting with
reasonable promptness, is not able to so remove the same prior to the required
date, in which event the same shall be so removed by the Tenant with reasonable
promptness). The reasonable cost and expense of any such removal (including
removal by Landlord upon Tenant’s failure to do so as provided herein) and the
cost of repairing any damage to the Demised Premises arising from such removal,
shall be paid by Tenant to Landlord within thirty (30) days after demand (and
such obligation shall survive the expiration or earlier termination of this
Lease). All Alterations other than those specifically required to be removed
pursuant to this Article may remain in the Demised Premises upon the expiration
or earlier termination of this Lease. For the avoidance of doubt, any alteration
or improvement resulting from the Required Work shall not be required to be
removed upon the expiration or earlier termination of this Lease. The provisions
of this Section 12.3 shall survive the scheduled Expiration Date or sooner
termination of this Lease.

 

ARTICLE 13

 

REPAIRS AND MAINTENANCE

 

13.1 Tenant shall, at its sole cost and expense, maintain and repair, and keep
in good repair and operating condition, the Demised Premises, landscaping, the
fixtures and appurtenances therein and any Tenant’s Property (except to the
extent the need for same results from the gross negligence or willful misconduct
of Landlord, its agents, contractors, servants, invitees or employees). Tenant
shall be responsible for and shall promptly make all interior and exterior
repairs in and to the Demised Premises the need for which arises out of
(a) Alterations or other work by Tenant (except to the extent the need for same
results from the gross negligence or willful misconduct of Landlord, its agents,
contractors, servants, invitees or employees), (b) the installation, use or
operation of Tenant’s Property, (c) the moving of Tenant’s Property in or out of
the Demised Premises, (d) Tenant’s use of the Demised Premises (other than those
repairs which are the responsibility of Landlord pursuant to Section 13.2
hereunder) or (e) the act, omission, misuse or neglect of or by Tenant or any
subtenant or licensee, or their respective employees, agents, contractors or
invitees. All repairs made by Tenant under this Section 13.1 shall be diligently
and continually performed to completion. If Tenant fails to perform any repairs
for which Tenant is responsible after expiration of the notice period and
expiration of the cure period provided for in Section 22.2(b) (or such shorter
time as necessary in the case of an emergency), then Landlord may, at Landlord’s
option, perform such repair at Tenant’s expense. Tenant shall be responsible for
the replacement /changing of light bulbs in the Demised Premises and as it
relates to the parking lot

18



lighting structures, but Tenant shall have no obligation to otherwise maintain
the parking lot or parking lot lighting structures. Tenant represents that the
parking lot was sealed and striped on or about April of 2015. Tenant has no
expectation the parking lot will need to be further sealed or striped during the
Term. Tenant shall have no further obligation to seal or stripe the parking lot
at any time during the Term. For the avoidance of doubt, Tenant shall have no
obligation to make a repair under this Section 13.1 if the particular
improvement to be repaired (which includes, but is not limited to building
systems such as mechanical, electrical, sanitary systems, plumbing, elevators,
roof, HVAC, fire and sprinkler systems) is beyond its actual useful life at the
time of the need for repair. In the event of a dispute between the parties as to
the actual useful life of the particular improvement or system to be repaired,
the parties will engage a mutually agreeable expert to provide an opinion on
whether the particular improvement or system has reached the end of its useful
life and must be replaced. The parties agree to a 50/50 split of the cost of the
expert opinion.

 

13.2 Landlord shall, at its sole cost and expense, make all necessary repairs
and replacements to keep in good repair and serviceable condition the structural
elements of the roof, foundation and walls of the Demised Premises (except to
the extent the need for same results from the gross negligence or willful
misconduct of Tenant, its agents, contractors, servants, invitees or employees).
Landlord will also be responsible for replacing, if necessary (not repairing,
which is the Tenant’s responsibility), the landscaping. Landlord will also be
responsible for replacing the systems servicing the Demised Premises, including,
without limitation, mechanical, electrical, sanitary systems, all walkways,
elevators, the parking lot (including sealing and striping) and related lighting
structures, roof, HVAC, fire and sprinkler systems. All repairs and replacements
made by Landlord under this Section 13.2 shall be diligently and continually
performed to completion, and shall be undertaken in a manner reasonably intended
to minimize interference with Tenant’s business operations in the Demised
Premises (provided Landlord shall not be required to perform repairs on an
overtime or premium pay basis, unless an emergency exists, in which case
Landlord shall perform such repairs on an overtime or premium pay basis). If
Landlord fails to perform any repairs or replacements for which Landlord is
responsible after expiration of the notice period and expiration of the cure
period provided for in Section 22.2(b) (or such shorter time as necessary in the
case of an emergency), then Tenant may, at Tenant’s option, perform such repair
or replacement at Landlord’s expense. For the avoidance of doubt, Landlord shall
have no obligation to replace or maintain any backup generators.

 

13.3 If, for any reason other than a casualty, condemnation or default by Tenant
of its obligations to be observed or performed under this Lease, Landlord fails
to furnish any of the services, utilities, maintenance, repairs, replacements or
access which Landlord is required to furnish pursuant to the terms of this
Lease, and as a result of such failure by Landlord, all or a material portion of
the Demised Premises shall be rendered untenantable or inaccessible and Tenant
shall cease the conduct of Tenant’s business in all or a portion of the Demised
Premises as a result thereof (an “Untenantability Condition”), and such
Untenantability Condition shall continue for three (3) consecutive Business Days
after notice from Tenant to Landlord (or, in the case of an Untenantability
Condition caused by Force Majeure Events, such Untenantability

19



Condition shall continue for a period of twenty-one (21) consecutive Business
Days after notice from Tenant to Landlord), then Fixed Rent and Additional
Charges shall abate solely with respect to the portion or portions of the
Demised Premises subject to such Untenantability Condition from the day after
such three (3) consecutive Business Days (or twenty-one (21) Business Days in
case of Force Majeure Events) until such space is no longer subject to such
Untenantability Condition. In the event that an Untenantability Condition
continues with respect to a material portion of the Demised Premises for ninety
(90) consecutive days, then Tenant shall have the right to terminate this Lease
within ten (10) days following such ninety (90) day period; provided, however,
if Landlord has cured such Untenantability Condition prior to receipt of notice
from Tenant of its election to terminate this Lease as provided for in this
paragraph, Tenant shall no longer have the right to terminate this Lease as a
result of such Untenantability Condition. The rights granted to Tenant under
this Section 13.3 shall be Tenant’s exclusive remedy with respect to an
Untenantability Condition.

 

13.4 Except as otherwise expressly provided in this Lease, Landlord shall have
no liability to Tenant, nor shall Tenant’s obligations under this Lease be
reduced or abated in any manner, by reason of any inconvenience, annoyance,
interruption or injury to Tenant’s business arising from Landlord’s making any
repairs or changes which Landlord is required or permitted to make (provided the
same are made in accordance with the applicable provisions of this Lease,
including, without limitation, the obligation to undertake repairs and
replacements in a manner reasonably intended to minimize interference with
Tenant’s business operations in the Demised Premises (provided Landlord shall
not be required to perform repairs on an overtime or premium pay basis unless an
emergency exists, in which case Landlord shall perform such repairs on an
overtime or premium pay basis)).

 

13.5 Tenant shall, within thirty (30) days after the Commencement Date, contract
for a heating, ventilation and air conditioning maintenance program which shall
provide periodic (but not more than one (1) time per year) inspection and
maintenance of the equipment. Such inspection and maintenance shall include, but
not be limited to, filter changes, check and/or replacement electrical
inspection, coil cleaning and drainage and testing of limit controls.

 

ARTICLE 14

 

ELECTRIC ENERGY

 

14.1 Subject to the terms of the Lease, Landlord shall furnish to the Demised
Premises electricity for Tenant’s reasonable use and such lighting, electrical
appliances, general office computers, fax machines, photocopiers and other
machines and equipment as are reasonably incidental thereto, or as Landlord
shall otherwise permit to be installed in the Demised Premises, through the
feeders, wiring installations and facilities heretofore installed in the Demised
Premises. Landlord agrees that it will not discontinue the furnishing of
electric current to the Demised Premises in the manner

20



provided herein unless required to do so by a Legal Requirement or as allowed
under Section 16.4.

 

ARTICLE 15

 

HEAT, VENTILATION AND AIR CONDITIONING

 

15.1 Landlord shall, subject to energy conservation requirements of governmental
authorities, supply heat, air conditioning and ventilation to all portions of
the Demised Premises which are served by the air conditioning and ventilation
systems.

 

ARTICLE 16

 

OTHER SERVICES, SERVICE INTERRUPTION



 

16.1 Tenant shall contract for the supplying of and shall pay directly to all
utility services for all services and charges for gas, electricity, light, heat,
air conditioning, power and telephone or other communication services used,
rendered or supplied upon or in connection with its use of the Demised Premises
(collectively referred to as “Utility Expenses”). In the event that Landlord is
required to pay for any Utility Expenses, which is the responsibility of Tenant
under this Lease, Landlord may bill tenant for the Utility Expenses as
Additional Charges.

 

16.2 Landlord shall furnish adequate hot and cold water to the Demised Premises
for drinking, lavatory, customary pantry, and normal cleaning purposes.

 

16.3 Tenant shall, at its sole cost and expense, cause the Demised Premises,
including the windows to be cleaned. Landlord shall not be required to clean any
portions of the Demised Premises. Tenant shall contract for the supplying of and
shall pay directly all services relating to garbage and snow removal from the
Demised Premises.

 

16.4 Subject to Section 13.3, Landlord shall have the right, without affecting
Tenant’s obligations under this Lease except to the extent set forth in Section
13.3, to temporarily stop or interrupt or reduce service of any of the heating,
ventilating, air conditioning, electric, sanitary, elevator, sprinkler, water or
other building systems, or to temporarily stop or interrupt or reduce any other
services required of Landlord under this Lease, whenever and for so long as may
be necessary, by reason of (a) Force Majeure Events or (b) the making of
repairs, additions, changes or replacements which Landlord is required or
permitted to make or in good faith deems necessary; except in the event of
emergency, Landlord agrees to exercise its rights under this Section 16.4 only
after reasonable advance notice to Tenant. In any event, Landlord shall use
commercially reasonable efforts to exercise such rights at times and in a manner
so as to minimize interference with Tenant’s business operations in the Demised
Premises, and shall use commercially reasonable efforts to restore such services
as soon as possible.

21



16.5 Tenant, at its sole expense, shall provide security services for the
Demised Premises that are consistent with past practices.

 

ARTICLE 17

 

ACCESS, NOTICE OF OCCURRENCES, WINDOWS,
NAME OF BUILDING AND NO DEDICATION

 

17.1 Landlord and its agents shall have the right to enter and/or pass through
and/or be on the Demised Premises at any reasonable time or times during
business hours, upon reasonable prior notice to Tenant, to examine the Demised
Premises and to show it to actual or prospective Superior Mortgagees or
prospective purchasers of the Property, or prospective tenants during the last
six (6) months of the term hereof. Subject to Section 13.3, Landlord, its agents
and contractors, and their respective employees (a) shall have the right to
enter and/or pass through and/or be on the Demised Premises and, upon notice to
Tenant (except in the case of an emergency) and subject to Tenant’s right to
request a reasonable delay before Landlord’s entry in order to take such
measures as may be reasonably necessary to protect any confidential materials
located in the Demised Premises, to make such repairs, alterations and
improvements in or to the Demised Premises as Landlord is required or desires to
make, and except that any of the foregoing shall not diminish the useable square
footage of the Demised Premises or with respect to access thereto) and (b) shall
have the right to use, without charge therefor, reasonable amounts of light,
power and water in the Demised Premises while making repairs or alterations to
the Demised Premises. Landlord shall have the right, in a manner so as not to
interfere with Tenant’s operations in the Demised Premises, to take all
materials into and on the Demised Premises that may be reasonably required in
connection therewith and such acts shall not be deemed an actual or constructive
eviction and shall have no effect upon Tenant’s obligations under this Lease.

 

17.2 If at any time any windows of the Demised Premises are temporarily darkened
or obstructed by reason of any repairs, improvements, and/or maintenance in or
about the Demised Premises, or are permanently darkened or obstructed due to
Legal Requirements, or customary access to the Demised Premises is temporarily
or permanently closed or inoperable, any such occurrence shall not be deemed an
actual or constructive eviction and shall have no effect upon Tenant’s
obligations under this Lease. Notwithstanding the foregoing, (a) Landlord shall
not temporarily darken or obstruct any windows of the Demised Premises unless
and only for so long as is reasonably necessary for such repairs, improvements,
and/or maintenance and (b) Landlord shall not permanently darken or obstruct any
windows of the Demised Premises unless required by Legal Requirements.

 

17.3 Tenant shall give prompt notice to Landlord of any of the following of
which Tenant obtains actual knowledge: (a) any occurrence in or about the
Demised Premises for which Landlord is reasonably likely to be liable, (b) any
fire or other casualty in the Demised Premises, (c) any damage to or defect in
the Demised Premises, including the fixtures, equipment and appurtenances
thereof, for the repair of which Landlord is reasonably likely to be
responsible, and (d) any damage to or defect in

22



any part of the Property’s sanitary, electrical, sprinkler, heating,
ventilating, air conditioning, plumbing, elevator or other systems in or passing
through the Demised Premises.

 

17.4 Prior to any entry by Landlord or anyone claiming by or through Landlord
into the Demised Premises, (except for emergency situations), Landlord shall
give reasonable advance notice thereof to Tenant (which may be by email or fax),
and Tenant shall have the right to have a representative accompany Landlord’s
personnel during the course of any such entry to the extent such a
representative is reasonably available. Only in case of emergency, if Tenant is
not present when for any reason entry into the Demised Premises by Landlord or
Landlord’s agents is necessary or permissible under this Lease, Landlord or
Landlord’s agents may enter same by a master key, or (in case of emergency only)
may forcibly enter same, without rendering Landlord or such agents liable
therefor (provided that during such entry Landlord or such agents accord
reasonable security and care to the Demised Premises and to Tenant’s Property
and promptly repair any damage to the Demised Premises or to Tenant’s Property
caused thereby), and such entry shall not be deemed an actual or constructive
eviction and shall have no effect upon Tenant’s obligations under this Lease.

 

17.5 In exercising its rights under this Article 17, Landlord shall use
reasonable efforts under the circumstances to avoid undue disruption of Tenant’s
business. However, Landlord shall not be required to do work in and about
Demised Premises during non-business hours except for work of a type which is
customarily done during non-business hours in buildings in Albany, New York.
Except as set forth in the previous sentence, Landlord shall not be required to
perform repairs on an overtime or premium pay basis, unless an emergency exists,
in which case Landlord shall perform such repairs on an overtime or premium pay
basis.

 

17.6 Tenant shall have access to the Demised Premises 24 hours a day 7 days a
week.

 

ARTICLE 18

 

NON-LIABILITY AND INDEMNIFICATION

 

18.1 Landlord shall not be liable to Tenant for any loss, injury or damage to
Tenant or to any other person, or to its or their property, irrespective of the
cause of such injury, damage or loss, unless caused by or resulting from the
negligence, willful misconduct or breach of this Lease by Landlord its
respective agents, contractors, invitees or employees.

 

18.2 Tenant shall indemnify Landlord against liability in connection with
(a) the conduct or management of the Demised Premises or of any business
therein, or any work or thing done or any condition created by or on behalf of
Tenant (other than by Landlord, Superior Mortgagee or their respective agents,
contractors, invitees or employees) in or about the Demised Premises during the
Term, including, without limitation, the performance of any Alterations by or on
behalf of Tenant, (b) any act,

23



omission, negligence or willful misconduct of Tenant or any subtenant or
licensee or their respective employees, agents, contractors or invitees, (c) any
accident, injury or damage (except to the extent caused by the negligence or
willful misconduct of Landlord, Superior Mortgagee or their respective agents,
contractors, invitees or employees) occurring in, at or upon the Demised
Premises, (d) the failure of Tenant or any subtenant or licensee or their
respective employees, agents, contractors or invitees to comply with those Legal
Requirements which are to be complied with by Tenant pursuant to the terms of
this Lease, or (e) any other breach or default by Tenant under this Lease. Such
indemnity shall not include an indemnity against consequential or special
damages. The provisions of this Section 18.2 shall survive the expiration or
earlier termination of this Lease.

 

18.3 Landlord shall indemnify Tenant against liability in connection with
(a) any work or thing done, or any condition created, by Landlord or its agents,
contractors, invitees or employees in or about the Property during the Term
(except to the extent caused by the negligence or willful misconduct of Tenant
or Tenant’s agents, contractors or employees), (b) any negligence or willful
misconduct of Landlord or its employees, agents, contractors or invitees,
(c) the failure of Landlord or its employees, agents, contractors or invitees to
comply with those Legal Requirements which are to be complied with by Landlord
pursuant to the terms of this Lease, or (d) any other breach or default by
Landlord under this Lease. Such indemnity shall not include an indemnity against
consequential or special damages. The provisions of this Section 18.3 shall
survive the expiration or earlier termination of this Lease.

 

18.4 If any claim, action or proceeding is made or brought against a party
indemnified under Sections 18.2 or 18.3 hereof (“Indemnitee”), then upon demand
by Indemnitee, the indemnifying party (“Indemnitor”), at Indemnitor’s sole cost
and expense, shall resist or defend such claim, action or proceeding in
Indemnitee’s name, if necessary, by the attorneys for Indemnitor’s insurance
carrier (if such claim, action or proceeding is covered by insurance), or
otherwise by such attorneys as Indemnitee shall approve, which approval shall
not be unreasonably withheld, conditioned or delayed, and Indemnitee shall
cooperate, at no cost to itself unless reimbursed by Indemnitor, with
Indemnitor’s counsel or such insurance carrier, in the defense of such claim.
Indemnitee shall not enter into any settlement of any such claim without the
prior written consent of Indemnitor (not to be unreasonably withheld,
conditioned or delayed), and Indemnitor shall not do so except on prior notice
to Indemnitee. Indemnitee shall notify Indemnitor promptly of any claim, action
or proceeding made or brought against Indemnitee as to which indemnification may
be sought hereunder. If Indemnitee shall fail to timely notify Indemnitor of a
claim and, as a result of such failure, Indemnitor’s insurance coverage is
prejudiced, or Indemnitor is otherwise materially prejudiced in the defense of
such claim, Indemnitor shall be released from its obligation to indemnify
Indemnitee, but only to the extent of such prejudice.

 

18.5 The words “Tenant indemnifies Landlord against liability,” “Tenant shall
indemnify Landlord against liability,” “Landlord indemnifies Tenant against
liability” or “Landlord shall indemnify Tenant against liability” and words of
similar import shall mean that the indemnifying party agrees to indemnify, hold
and save

24



harmless the indemnified party and their respective partners, directors,
officers, agents and employees from and against all loss, cost, liability,
claim, damage, fine, penalty and expense, including reasonable attorneys’ fees
and disbursements (whether incurred in resisting and defending any action or
proceeding or incurred in enforcing the indemnification rights of the
indemnified party against the indemnifying party). The indemnifying party shall
pay to the indemnified party upon rendition of bills or statements therefor, an
amount equal to all losses, costs, liabilities, claims, damages, fines,
penalties and expenses (i) incurred by the indemnified party or any other
indemnified person and (ii) for which the indemnifying party has indemnified the
indemnified party or any other indemnified person. Nothing herein contained
shall be deemed to require any party to indemnify any other party against its
own negligence or willful misconduct, or against any consequential or special
damages.

 

ARTICLE 19

 

DAMAGE OR DESTRUCTION

 

19.1 If the Property or the Demised Premises is partially or totally damaged or
destroyed by fire or other casualty (and this Lease is not terminated as
provided in this Article), Landlord shall (at no cost to Tenant) repair the
damage and restore and rebuild the Property or the Demised Premises, as the case
may be, in a good and workmanlike manner using materials generally of a quality
at least equal to those that existed previously, promptly and with reasonable
diligence after notice to it of the damage or destruction.

 

19.2 If all or part of the Demised Premises is damaged or destroyed or rendered
completely or partially untenantable or not reasonably accessible by fire or
other casualty, Fixed Rent and any Additional Charges payable under this Lease
shall be reduced in the proportion that the untenantable area of the Demised
Premises bears to the total rentable square feet of the Demised Premises for the
period from the date of the damage or destruction to (a) thirty (30) days after
the date on which Landlord gives Tenant notice that the damage is substantially
repaired and tenantable possession of and reasonable access to the Demised
Premises is tendered to Tenant; provided, however, should Tenant reoccupy a
portion of the Demised Premises during the period in which repair work is taking
place and prior to the date the Demised Premises is substantially repaired or
made tenantable, Fixed Rent and any Additional Charges payable under this Lease
allocable to such reoccupied portion, based upon the proportion which area of
the reoccupied portion of the Demised Premises bears to the total rentable
square feet of the Premises, shall be payable by Tenant from the date of such
occupancy.

 

19.3 If the Demised Premises is materially damaged or destroyed by fire or other
casualty, or if the Demised Premises is so damaged or destroyed by fire or other
casualty that its repair or restoration requires the expenditure (as estimated
by a licensed, reputable independent third-party contractor or architect
designated by Landlord) of more than 90% of the full insurable value of the
Demised Premises immediately prior to the fire or other casualty or if
commercially reasonable access to the Demised Premises is not possible (each a
“Substantial Casualty”), then in either such case either Landlord or

25



Tenant may terminate this Lease by giving the other party notice to such effect
within sixty (60) days after the date of the fire or other casualty and Fixed
Rent and any Additional Charges payable under this Lease shall be abated as of
the date of such damage or destruction.

 

19.4 If a Substantial Casualty shall occur and neither Landlord nor Tenant elect
to terminate this Lease under Section 19.3 hereof, Landlord shall restore the
Demised Premises (or portion thereof) as set forth in Section 19.1 within
one-hundred eighty (180) days from the commencement of substantial repairs or
reconstruction of the Demised Premises, but not longer than two hundred
twenty-five (225) days from the date of the Substantial Casualty to rebuild the
Demised Premises to approximately the same condition as they were in at the
Commencement Date. Such restoration under this Section 19.4 shall be diligently
and continually performed to completion by Landlord. If the Demised Premises (or
portion thereof) is not substantially completed within the time period set forth
in the preceding sentence, then Tenant shall have the right to terminate this
Lease upon notice to Landlord effective as of the tenth (10th) Business Day
following Tenant’s termination notice, provided the restoration has not been
substantially completed by such tenth (10th) Business Day.

 

19.5 Landlord shall use reasonable efforts to make such repair or restoration in
such manner as not to unreasonably interfere with Tenant’s use and occupancy of
the Demised Premises, but Landlord shall not be required to do such repair or
restoration work at times other than during business hours.

 

19.6 Landlord will not carry insurance of any kind on Tenant’s Property and
shall not be obligated to repair any damage to or replace Tenant’s Property
unless such damage was caused by the gross negligence or willful misconduct of
Landlord or its agents, contractors, invitees or employees.

 

19.7 The provisions of this Article shall be deemed an express agreement
governing any case of damage or destruction of the Demised Premises by fire or
other casualty, and Section 227 of the Real Property Law of the State of New
York, providing for such a contingency in the absence of an express agreement,
and any successor or other law of like import, now or hereafter in force, shall
have no application in such case and are hereby waived by the parties hereto.

 

19.8 Landlord is not required to restore the Demised Premises in the following
circumstances: (i) the Superior Mortgagee has elected not to permit the
insurance proceeds to be used for repair; (ii) the damage occurred in the last
one hundred eighty (180) days of the Term; (iii) an Event of Default has
occurred and is continuing; (iv) Tenant has vacated or abandoned the Demised
Premises prior to the date of the Substantial Casualty; or (v) an insurance
payout pursuant to the coverage required by the Lease is not sufficient to cover
the cost to restore the Demised Premises.

26



ARTICLE 20

 

EMINENT DOMAIN

 

20.1 Except as otherwise provided in Section 20.5, if all or substantially all
of the Demised Premises is taken by condemnation or in any other manner for any
public or quasi-public use or purpose, this Lease shall terminate as of the date
of vesting of title on such taking (“Date of Taking”), and Fixed Rent and any
Additional charges payable under this Lease shall be abated as of such date.

 

20.2 Except as otherwise provided in Section 20.5, if 25% or more of the Demised
Premises is so taken and the remaining area of the Demised Premises is not
reasonably sufficient for Tenant to continue feasible operation of its business,
Tenant may terminate this Lease by giving Landlord notice to that effect within
sixty (60) days after the Date of Taking. This Lease shall terminate on the date
that such notice from Tenant to Landlord shall be given, and Fixed Rent and
Additional Charges shall be abated as of such termination. Upon such partial
taking and this Lease continuing in force as to any part of the Demised
Premises, each of Fixed Rent shall be equitably adjusted according to the
rentable area remaining.

 

20.3 Except as otherwise provided in Section 20.5, Landlord shall be entitled to
make the application and receive the award or payment in connection with any
taking. However, Landlord agrees to include in the award application those items
requested from Tenant including but not limited to Tenant’s moving expenses,
Tenant’s Property, unamortized leasehold and capital improvements paid for by
Tenant and the value of Tenant’s leasehold estate. A portion of the award shall
be allocated to Tenant’s requested items and will be paid by Landlord to Tenant
promptly following receipt of the award.

 

20.4 Except as otherwise provided in Section 20.5, in the event of any taking of
less than the whole of the Property which does not result in termination of this
Lease, Landlord, whether or not any award or awards shall be sufficient for the
purpose, shall proceed with reasonable diligence to repair the remaining parts
of the Property in a good and workerlike manner to substantially their former
condition to the extent that same is feasible (subject to reasonable changes
which Landlord deems desirable, provided that materials generally are of a
quality at least generally equal to that which existed previously) and so as to
constitute the Property complete and tenantable.

 

20.5 If the temporary use or occupancy of all or any part of the Demised
Premises is taken by condemnation or in any other manner for any public or
quasi-public use or purpose, this Lease and the Term shall remain unaffected by
such taking and Tenant shall continue to be responsible for all of its
obligations under this Lease (except to the extent prevented from so doing by
reason of such taking). In such event Tenant shall be entitled to claim, prove
and receive the entire award for such taking unless the period of temporary use
or occupancy extends beyond the Expiration Date, in which event Landlord shall
be entitled to claim, prove and receive that portion of the award attributable
to the restoration of the Demised Premises and the balance of such award

27



shall be apportioned between Landlord and Tenant as of the Expiration Date.
Notwithstanding any provision of this Article 20 to the contrary, a temporary
taking of more than one hundred eighty (180) days shall be deemed a permanent
taking for the purposes hereof.

 

ARTICLE 21

 

SURRENDER AND HOLDING OVER

 

21.1 On the Expiration Date or on any earlier termination of this Lease or on
any lawful reentry by Landlord on the Demised Premises, Tenant shall quit and
surrender the Demised Premises to Landlord in good order, condition and repair,
except for ordinary wear and tear, damage or destruction by fire and other
casualty and such other damage as Landlord is required to repair, maintain or
restore under Section 13.2 or under any other provision under this Lease, and
Tenant shall remove all Tenant’s Property therefrom except as otherwise
expressly provided in this Lease and Tenant shall comply in all respects with
Section 12.3 of this Lease. No act or thing done by Landlord or its agents or
employees shall be deemed an acceptance of a surrender of this Lease or the
Demised Premises, and no agreement to accept such surrender shall be valid
unless in writing and signed by Landlord.

 

21.2 If Tenant remains in possession of the Demised Premises after the
termination of this Lease without the execution of a new lease, Tenant, at the
option of Landlord, shall be deemed to be occupying the Demised Premises as a
Tenant from month to month, subject to all of the other terms and conditions of
this Lease insofar as the same are applicable to a month-to-month tenancy, but
at a monthly rental equal to the monthly Fixed Rent last payable by Tenant
hereunder for four (4) months following expiration of this Lease, and then at a
monthly rental equal to 140% of the monthly Fixed Rent last payable by Tenant
hereunder. In addition, Tenant will indemnify, and hold Landlord harmless from
all loss, damage or expense that Landlord may suffer or incur, including,
without limitation, as a result of claims by third parties resulting from
Landlord’s inability to give possession of the Demised Premises to another
tenant or to any owner in fee of the Property resulting from such holding over
by Tenant. Nothing contained in this Section shall (i) imply any right of Tenant
to remain in the Demised Premises after the termination of this Lease without
the execution of a new lease, (ii) imply any obligation of Landlord to grant a
new lease or (iii) be construed to limit any right or remedy that Landlord has
against Tenant as a holdover tenant or trespasser.

 

ARTICLE 22

 

DEFAULT

 

22.1 The following are events of default (“Events of Default”) under this Lease:

 

(a) Tenant makes an assignment for the benefit of creditors;

28



(b) Tenant files a voluntary petition under the bankruptcy laws, or an
involuntary petition alleging an act of bankruptcy or insolvency is filed
against Tenant under any bankruptcy laws if such event occurs without the
acquiescence of Tenant and is not dismissed within sixty (60) days of filing;

 

(c) A receiver of Tenant or of or for the property of Tenant is appointed;

 

(d) Tenant defaults in the payment of any Fixed Rent or any Additional Charges
for thirty (30) days after notice from Landlord of such nonpayment; or

 

(e) Tenant, whether by action or inaction, is in default of any of its
obligations under this Lease (other than a default in the payment of Fixed Rent
or Additional Charges) and such default continues and is not remedied within
thirty (30) days after Landlord gives to Tenant a notice specifying the same,
or, in the case of a default which with due diligence cannot reasonably be cured
within a period of thirty (30) days and the continuance of which for the period
required for cure will not (i) subject Landlord or any Superior Mortgagee to
prosecution for a crime or (ii) result in a default under any Superior Mortgage,
if Tenant does not, (x) within said 30-day period advise Landlord of Tenant’s
intention to take all steps necessary to remedy such default, (y) duly commence
within said 30-day period and thereafter diligently prosecute to completion all
steps necessary to remedy the default, and (z) complete such remedy within a
reasonable time after the date of said notice from Landlord, but in no event
later than one hundred and eighty (180) days following the date of said notice,
or

 

(f) if any event occurs or any contingency arises whereby this Lease, by
operation of law or otherwise, devolves upon or passes to any person other than
Tenant, except as expressly permitted by Article 8.

 

Upon the occurrence of an Event of Default, Landlord may give to Tenant a notice
of intention to terminate this Lease at the expiration of thirty (30) days from
the date of the service of such notice of intention, and upon the expiration of
said thirty (30) day period this Lease shall terminate with the same effect as
if that day were the Expiration Date, but Tenant shall remain liable for damages
as provided in Article 24.

 

22.2 Notwithstanding anything to the contrary in this Lease, no notice of
default given by Landlord to Tenant hereunder shall be effective unless the
notice contains the words “DEFAULT NOTICE” in capitalized, bolded letters on the
first page of such notice; provided, however, Landlord’s failure to comply with
this Section 22.2 shall in no way be or be deemed to be a waiver of such default
or of any of Landlord’s rights and remedies hereunder.

 

22.3 In the event that Tenant exercises any provision in this Lease that grants
Tenant the right to terminate this Lease with respect to a portion of the
Demised Premises, or Tenant assigns this Lease with respect to a portion of the
Demised Premises in accordance with the terms of this Lease, then this Lease
shall be deemed to be in full

29



force and effect with respect to the remaining portions of the Demised Premises,
provided (a) that Tenant is otherwise in compliance with the terms of this Lease
and (b) that Fixed Rent and Additional Charges shall be appropriately pro rated
to reflect the change in the size of the Demised Premises.

 

ARTICLE 23

RE-ENTRY BY LANDLORD

 

23.1 If this Lease terminates as provided in Article 22, Landlord or Landlord’s
agents may immediately or at any time thereafter re-enter the Demised Premises,
or any part thereof, either by summary dispossess proceedings or by any suitable
action or proceeding at law, and may repossess same, and may remove any person
therefrom, to the end that Landlord may have, hold and enjoy the Demised
Premises. The word “re-enter” as used herein, is not restricted to its technical
legal meaning. If this Lease is terminated under the provisions of Article 22,
or if Landlord re-enters the Demised Premises under the provisions of this
Article, or in the event of the termination of this Lease, or of re-entry, by or
under any summary dispossess or other proceeding or action or any provision of
law by reason of default hereunder on the part of Tenant, Tenant shall thereupon
pay to Landlord Fixed Rent and Additional Charges payable to the time of such
termination of this Lease, or of such recovery of possession of the Demised
Premises by Landlord, as the case may be, and shall also pay to Landlord damages
as provided in Article 24.

 

23.2 In the event of a breach by Tenant of any of its obligations under this
Lease, Landlord shall have the right to seek an injunction to enjoin such
breach. The special remedies to which Landlord may resort hereunder are
cumulative and are not intended to be exclusive of any other remedies to which
Landlord may lawfully be entitled at any time and such party may invoke any
remedy allowed at law or in equity as if specific remedies were not provided for
herein.

 

23.3 If this Lease is terminated under the provisions of Article 22, or if
Landlord re-enters the Demised Premises under the provisions of this Article, or
in the event of the termination of this Lease, or of re-entry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Landlord shall be entitled to
retain all monies, if any, paid by Tenant to Landlord, whether as advance rent,
security or otherwise, but such monies shall be credited by Landlord against any
Fixed Rent or Additional Charges due from Tenant at the time of such termination
or re-entry or, at Landlord’s option, against any damages payable by Tenant
under Article 24 or pursuant to law.

 

ARTICLE 24

DAMAGES

 

24.1 If this Lease is terminated under the provisions of Article 22, or if
Landlord re-enters the Premises under the provisions of Article 23, or in the
event of the

30



termination of this Lease, or of re-entry, by or under any summary dispossess or
other proceeding or action or any provision of law by reason of default
hereunder on the part of Tenant, Tenant shall continue to pay to Landlord
monthly as damages sums equal to the Fixed Rent which would have been payable by
Tenant had this Lease not so terminated, or had Landlord not so re-entered the
Demised Premises, payable upon the due dates therefor (as provided in this
Lease) following such termination or such re-entry until the date that would
have been the Expiration Date if this Lease had not so terminated or if Landlord
had not so re-entered the Premises; provided, however, if Landlord shall relet
all or any portion of the Demised Premises during said period to an unaffiliated
third party or shall occupy all or any portion of the Demised Premises itself,
Landlord shall credit Tenant with the net rents received by Landlord from such
reletting (or the current rental rate of the Demised Premises actually occupied
if occupied by Landlord), such net rents to be determined by first deducting
from the gross rents as and when received by Landlord from such reletting the
reasonable and customary expenses paid by Landlord in terminating this Lease or
in re-entering the Demised Premises and in securing possession thereof, as well
as the reasonable and customary expenses of reletting paid by Landlord,
including altering and preparing the Demised Premises for new tenants, brokers’
commissions, reasonable attorneys’ fees and disbursements, and all other such
expenses, it being understood that any such reletting may be for a period
shorter or longer than what would have been the unexpired portion of the Term if
this Lease had not so terminated or if Landlord had not so re-entered the
Demised Premises, but in no event shall Tenant be entitled to receive any excess
of such net rents over the sums payable by Tenant to Landlord hereunder, nor
shall Tenant be entitled in any suit for the collection of damages pursuant to
this subdivision to a credit in respect of any net rents from a reletting,
except to the extent that such net rents are actually received by Landlord. If
the Demised Premises or any part thereof is relet in combination with other
space, then proper apportionment on a per square foot basis shall be made of the
rent received from such reletting and of the expenses of reletting, consistent
with the foregoing.

 

24.2 Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the Term would have expired if this Lease had not so
terminated or had Landlord not so re-entered the Demised Premises. Nothing
herein contained shall be construed to limit or preclude recovery by Landlord
against Tenant of any sums or damages to which, in addition to the damages
particularly provided above, Landlord may lawfully be entitled by reason of any
default of Tenant hereunder. Nothing herein contained shall be construed to
limit or prejudice the right of Landlord to prove for and obtain as damages by
reason of the termination of this Lease or re-entry on the Demised Premises for
the default of Tenant under this Lease an amount equal to the maximum allowed by
any statute or rule of law in effect at the time when, and governing the
proceedings in which, such damages are to be proved whether or not such amount
is greater than, equal to, or less than any of the sums referred to in Section
24.1. Notwithstanding anything to the contrary in this Lease, in no event shall
either party be entitled to consequential or special damages as a result of any
breach or default hereunder.

31



24.3 In addition, if this Lease is terminated under the provisions of Article
22, or if Landlord re-enters the Demised Premises under the provisions of
Article 23, Tenant agrees that:

 

(a) the Demised Premises then shall be in the same condition as that in which
Tenant has agreed to surrender the same to Landlord on the Expiration Date, and

 

(b) Tenant shall have performed prior to any such termination or re-entry any
obligation of Tenant contained in this Lease for the making of any Alteration or
for restoring or rebuilding the Demised Premises or any part thereof, and

 

ARTICLE 25

WAIVERS

 

25.1 Tenant, on behalf of itself and any and all persons claiming through or
under Tenant, does hereby waive and surrender all right and privilege which it,
they or any of them might have under or by reason of any present or future law,
to redeem the Demised Premises or to have a continuance of this Lease after
being dispossessed or ejected therefrom by process of law or under the terms of
this Lease or after the termination of this Lease.

 

25.2 If Tenant is in arrears in payment of Fixed Rent or Additional Charges,
Tenant waives its right, if any, to designate the items to which any payments
made by Tenant are to be credited, and Landlord may apply any payments made by
Tenant to such items which are then due and outstanding under this Lease as
Landlord sees fit, irrespective of any designation or request by Tenant as to
the items to which any such payments shall be credited.

 

25.3 To the maximum extent permitted by law, Landlord and Tenant hereby waive
trial by jury in any action, proceeding or counterclaim brought by either
against the other on any matter arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant under this Lease, Tenant’s use or
occupancy of the Premises, including any claim of injury or damage, and any
emergency and other statutory remedy in respect thereof.

 

25.4 The failure of either party to insist in any one or more instances upon the
strict performance of any one or more of the obligations contained in this
Lease, or to exercise any election herein contained, shall not be construed as a
waiver or relinquishment for the future of the performance of such one or more
obligations contained in this Lease or of the right to exercise such election,
but same shall continue and remain in full force and effect in respect of any
subsequent breach, act or omission. The receipt by Landlord of Fixed Rent or
Additional Charges with knowledge of breach by Tenant of any obligation
contained in this Lease shall not be deemed a waiver of such breach.

32



ARTICLE 26

CURING TENANT’S DEFAULTS AND COSTS OF ENFORCEMENT

 

26.1 If Tenant defaults in the performance of any of Tenant’s obligations under
this Lease and such default is not cured after notice and the expiration of the
cure period provided in Article 22, Landlord, without thereby waiving such
default, may (but shall not be obligated to) perform same for the account and at
the reasonable expense of Tenant, without notice in case of emergency. Bills for
any expenses incurred by Landlord in connection with any such performance by it
for the account of Tenant, and bills for all reasonable costs, expenses and
disbursements of every kind and nature, including reasonable attorneys’ fees and
disbursements, involved in collecting or endeavoring to enforce any rights
against Tenant, under or in connection with this Lease or pursuant to law,
including any such cost, expense and disbursement involved in instituting and
prosecuting summary proceedings or in recovering possession of the Demised
Premises after default by Tenant or upon the Expiration Date or sooner
termination of this Lease, may be sent by Landlord to Tenant monthly and such
amounts shall be due and payable in accordance with the terms of such bills.

 

ARTICLE 27

BROKER

 

27.1 Each of Tenant and Landlord represents and warrants to the other that no
broker procured this Lease, and that it had no conversations or negotiations
with any broker concerning the leasing of the Demised Premises. Each of Tenant
and Landlord shall indemnify the other against liability in connection with a
breach of its representation and warranty in this Article 27 and in connection
with any claim for a brokerage commission arising out of any conversations or
negotiations had by it with any broker.

 

ARTICLE 28

NOTICES

 

28.1 Any notice, consent, approval or other communication required or permitted
to be given by either party to the other or to any Superior Mortgagee
(collectively, “Notices” and individually, “Notice”) must be in writing and,
except as otherwise provided in the succeeding Sections, shall be deemed to have
been properly given only if sent by (i) nationally-recognized receipted
overnight courier service or (ii) registered or certified mail, return receipt
requested, posted in a United States post office station or letter box in the
continental United States, in either case, if addressed to Landlord as the
receiving party, at its address set forth at the head of this Lease, with a copy
to the Independent Family Office Box 3977, Albany, NY 12203, or if addressed to
Tenant as the receiving party, at the Demised Premises (Attention: Chief
Financial Officer), with a copy to the Demised Premises (Attention: Legal
Department), and if addressed to any Superior Mortgagee to it at the last
address of which Landlord or Tenant

33



(whichever may be giving the Notice) was notified. Either party may, at any
time, or from time to time, notify the other in writing of a substitute address
for that above set forth, and thereafter notices shall be directed to such
substitute address.

 

A Notice shall be deemed to have been given on (x) the next Business Day after
the date deposited with the overnight courier service or (y) the third Business
Day after the day mailed by registered or certified mail. Either party may, by
notice as aforesaid, designate a different address for Notices intended for it.
At any time that Tenant consists of more than one person, a Notice to Tenant
shall be effective if given to any one of said persons.

 

ARTICLE 29

ESTOPPEL CERTIFICATES, FINANCIAL STATEMENTS,
AND MEMORANDUM OF LEASE

 

29.1 Each party shall, at any time and from time to time, as requested by the
other party, execute and deliver to the other party within ten (10) Business
Days after receipt of such request a statement (a) certifying that this Lease is
unmodified and in full force and effect (or if modified, that same is in full
force and effect as modified and stating the modifications), (b) certifying the
dates to which Fixed Rent and Additional Charges have been paid, (c) stating
whether or not, to the knowledge of the signing party, the other party is in
default in performance of any of its material obligations under this Lease, and,
if so, specifying each such default of which the signing party has knowledge,
and (d) stating whether or not, to the knowledge of the signing party, any
condition or event exists which with the giving of notice or passage of time, or
both, would constitute such a default, and, if so, specifying each such
condition or event. Any statement delivered pursuant to this Section shall be
deemed a representation and warranty that may be relied upon by the party
requesting the statement and by others with whom such party may be dealing,
regardless of independent investigation. Tenant shall not be obligated to
deliver to Landlord any non-public information. Landlord agrees to keep all
non-public information regarding the financial condition of Tenant confidential
and to require that any prospective Superior Mortgagee agree to keep non-public
information confidential.

 

29.2 Tenant shall not record this Lease nor any short form or memorandum of
lease, nor any amendment or modification of this Lease.

 

ARTICLE 30

FORCE MAJEURE

 

30.1 Except as may be otherwise provided for by the express terms contained
elsewhere in this Lease, this Lease and the obligations of Tenant to pay Fixed
Rent and Additional Charges hereunder and to perform all of the other covenants
and agreements hereunder on the part of Tenant to be performed shall not be
affected, impaired or excused because Landlord is unable to fulfill, or is
delayed in fulfilling, any

34



of its obligations under this Lease or because Landlord is unable to make, or is
delayed in making, any repairs, additions, alterations, improvements or
decorations or is unable to supply or is delayed in supplying any equipment or
fixtures, if Landlord is prevented or delayed from so doing by reason of any of
the following (“Force Majeure Events”): fire or other casualty; acts of God;
war; riot or other civil disturbance; uninsured accident; industry-wide strike
or other labor trouble; governmental preemption of priorities or other controls
in connection with a national or other public emergency; City-wide failure in
the supply of fuel, gas, steam, water, electricity, supplies or labor (not due
to inadequacy or failure of payment); or any other event or cause whatsoever
beyond Landlord’s reasonable control. Upon cessation of any Force Majeure Event,
Landlord shall promptly and diligently resume efforts to fulfill Landlord’s
obligations. Fixed Rent and/or Additional Charges may be abated by Tenant if it
cannot use the Demised Premises as provided in this Lease, but only in
accordance with the abatement rights under Section 13.3, Article 19 and Article
20 of the Lease.

 

30.2 If, by reason of any Force Majeure Event, Tenant is unable to fulfill any
of Tenant’s obligations under this Lease (with the exception of any obligations
on Tenant’s part to pay any sum of money due Landlord, including, without
limitation, the payment of Fixed Rent or Additional Charges, which monetary
obligations shall remain unaffected by the provisions of this Section 30.2),
Tenant shall not be required to fulfill such non-monetary obligations during the
period that Tenant is so prevented or delayed from so doing by reason of such
Force Majeure Event. Upon cessation of any Force Majeure Event, Tenant shall
promptly and diligently resume efforts to fulfill Tenant’s obligations.

 

ARTICLE 31

CONSENTS

 

31.1 If a party to this Lease requests the other party’s consent and the other
party fails or refuses to give such, a party shall not be entitled to any
damages for any withholding by the other party of its consent provided that the
other party has complied with the provisions of Section 31.2. A party’s sole
remedy for the other party’s refusal to give the requested consent shall be an
action for specific performance or injunction. Should a party successfully
obtain any such specific performance or injunctive relief, the other party shall
promptly reimburse the aggrieved party for all reasonable attorney’s fees and
disbursements incurred by the party in connection therewith (in the case of
Tenant, which reimbursement Tenant may elect to recover by credit against Fixed
Rent next accruing under this Lease until fully reimbursed).

 

31.2 Whenever either party’s reasonable consent, reasonable approval or other
reasonable action is required under this Lease, such consent, approval or action
shall not be unreasonably conditioned or delayed.

35



ARTICLE 32

MISCELLANEOUS

 

32.1 Each party expressly acknowledges and agrees that the other party hereto
has not made and is not making, and the parties, in executing and delivering
this Lease, are not relying upon, any warranties, representations, promises or
statements except to the extent that they are expressly set forth in this Lease.
All prior understandings and agreements between the parties are merged in this
Lease, which alone fully and completely expresses the agreement of the parties
and which are entered into after full investigation.

 

32.2 No agreement shall be effective to change, modify, waive, release,
discharge, terminate or effect an abandonment of this Lease, in whole or in
part, unless such agreement is in writing, refers expressly to this Lease and is
signed by the party against whom enforcement of the change, modification,
waiver, release, discharge, termination or effectuation of the abandonment is
sought.

 

32.3 Except as otherwise expressly provided in this Lease, the obligations under
this Lease shall bind and benefit the successors and assigns of the parties
hereto with the same effect as if mentioned in each instance where a party is
named or referred to; provided, however, that (a) no violation of the provisions
of Article 8 shall operate to vest any rights in any successor or assignee of
Tenant and (b) the provisions of this Section shall not be construed as
modifying the conditions of limitation contained in Article 22. No provision in
this Lease shall be construed for the benefit of any third party except as
expressly provided herein.

 

32.4 Submission by either party of this Lease or other documents pertaining to
the subject matter hereof for review and/or execution by the other party hereto
shall not confer any rights or impose any obligations on either party unless and
until both parties execute this Lease and duplicate originals thereof are
delivered to the respective parties.

 

32.5 Irrespective of the place of execution or performance, this Lease shall be
governed by and construed in accordance with the laws of the State of New York.
If any provision of this Lease or the application thereof to any person or
circumstance, for any reason and to any extent, is invalid or unenforceable, the
remainder of this Lease and the application of that provision to other persons
or circumstances shall not be affected but rather shall be enforced to the
extent permitted by law. The table of contents, captions, headings and titles in
this Lease are solely for convenience of reference and shall not affect its
interpretation. This Lease shall be construed without regard to any presumption
or other rule requiring construction against the party causing this Lease to be
drafted. Except as set forth herein, each obligation of Tenant under this Lease
shall be deemed and construed as a separate and independent covenant of Tenant,
not dependent on any other provision of this Lease.

36



32.6 All terms and words used in this Lease, regardless of the number or gender
in which they are used, shall be deemed to include any other number and any
other gender as the context may require.

 

32.7 This Lease may be executed in counterparts and shall constitute the
agreement of Landlord and Tenant whether or not their signatures appear in a
single copy hereof.

 

32.8 Tenant represents and warrants that:

 

(a) Tenant is authorized to enter into this Lease and the execution of this
Lease will not constitute a violation of any internal by-law, agreement or other
rule of governance;

 

(b) the person executing on Tenant’s behalf is duly authorized, no other
signatures are necessary and Tenant shall supply Landlord with written
documentation evidencing such authority upon or prior to Tenant’s execution of
this Lease;

 

(c) to Tenant’s knowledge, Tenant is not acting, directly or indirectly, for or
on behalf of any person, group, entity, or nation named by any Executive Order
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, nation,
or transaction pursuant to any law, order, rule, or regulation that is enforced
or administered by the Office of Foreign Assets Control; and

 

(d) to Tenant’s knowledge, Tenant is not engaged in this transaction, directly
or indirectly on behalf of, or instigating or facilitating this transaction,
directly or indirectly of behalf of, any such person, group, entity or nation.

 

32.9 Landlord represents and warrants that:

 

(a) Landlord owns the Property, free and clear of all mortgages; and

 

(b) Landlord is authorized to enter into this Lease and the execution of this
Lease will not constitute a violation of any internal by-law, agreement or other
rule of governance;

 

(c) the persons executing on Landlord’s behalf is duly authorized and that no
other signatures are necessary;

 

(d) To Landlord’s knowledge, Landlord is not acting, directly or indirectly, for
or on behalf of any person, group, entity, or nation named by any Executive
Order or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, nation, or transaction pursuant to any law, order, rule, or regulation
that is enforced or administered by the Office of Foreign Assets Control; and

37



(e) To Landlord’s knowledge, Landlord is not engaged in this transaction,
directly or indirectly on behalf of, or instigating or facilitating this
transaction, directly or indirectly of behalf of, any such person, group, entity
or nation.

 

32.10 The parties shall use commercially reasonable efforts to not disclose any
terms or conditions of this Lease (including Fixed Rent), except: (a) if
required by law or in any judicial proceeding, provided that the releasing party
has given the other party reasonable Notice of such requirement, if feasible;
(b) to a party’s attorneys, accountants, brokers, and other bona fide
consultants or advisors, provided they agree to be bound by this paragraph; (c)
to bona fide prospective assignees or subtenants of this Lease, provided they
agree in writing to be bound by this paragraph or (d) if a party is required to
file this Lease as part of reporting requirements under federal or state law,
then the other party, upon receipt of a letter from such party’s outside counsel
regarding the necessity of such filing, shall consent to such disclosure of the
Lease for such limited purpose or (e) to prospective purchasers of the Property
and prospective mortgagees. Landlord shall not release to any third party any
nonpublic financial information or nonpublic information about Tenant’s
ownership structure that Tenant gives to Landlord.

 

32.11 Nothing herein shall create a relationship between Landlord and Tenant
other than that of Landlord and Tenant governed by the terms of this Lease and
applicable law.

 

ARTICLE 33

Landlord’s Default

 

Landlord’s failure to perform or observe any of its lease obligations after a
period of thirty (30) days or such additional time, if any, as may be reasonably
necessary to cure such failure after receiving notice from the Tenant shall
constitute a landlord’s default, unless Landlord shall within such period
promptly commence and diligently prosecute to completion the curing of such
failure. Such notice shall give reasonable detail as to the nature and extent of
the failure and identify the lease provisions containing the obligations. After
the Tenant receives a notice, containing the name and address of Superior
Mortgagee whose lien is senior to the lien of this lease and a request for
notice to such Superior Mortgagee upon Landlord’s default and failure to cure
same pursuant to this Article 33, the Tenant shall also give the notice required
by this paragraph to Superior Mortgagee at the same time the Tenant gives notice
to Landlord. Upon Landlord’s default and failure to cure same pursuant to this
Article 33, the Tenant may pursue any remedies given in this Lease or available
at law or in equity.

 

ARTICLE 34

 

[Intentionally Omitted]

38



ARTICLE 35

 

[INTENTIONALLY OMITTED]

 

ARTICLE 36

 

ABILITY TO CONTEST ADDITIONAL CHARGES

 

Tenant, within ninety (90) days after the date on which the documentation
evidencing the Additional Charge are first made available, may send a notice
(“Tenant’s Statement”) to Landlord that Tenant disagrees with the applicable
Additional Charge, specifying in reasonable detail the basis for Tenant’s
disagreement and the amount of the Tenant claims is due. If Tenant fails to
deliver a Tenant’s Statement within such ninety (90) day period, then such
Additional Charge shall be conclusive and binding on Tenant. If Tenant delivers
a Tenant Statement within such ninety (90) day period, then Landlord and Tenant
shall attempt to resolve such disagreement. If they are unable to do so, then
Tenant may notify Landlord, within sixty (60) days after the date on which the
documentation evidencing the Additional Charge are made available to Tenant in
connection with the disagreement in question, that Tenant desires to have such
disagreement determined by an Arbiter, and promptly thereafter Landlord shall
designate, subject to Tenant’s reasonable approval, a certified public
accountant (the “Arbiter”) whose determination made in accordance with this
Article 36 shall be binding upon the parties. If Tenant timely delivers a
Tenant’s Statement, the disagreement referenced therein is not resolved by the
parties and Tenant fails to notify Landlord of Tenant’s desire to have such
disagreement determined by an Arbiter within the ninety (90) day period set
forth in the preceding sentence, then the Additional Charge to which such
disagreement relates shall be conclusive and binding on Tenant. If the
determination of the Arbiter shall substantially confirm the determination of
Landlord, then Tenant shall pay the cost of the Arbiter. If the determination of
Arbiter shall substantially confirm the determination of Tenant, then Landlord
shall pay the cost of the Arbiter. In all other events, the cost of the Arbiter
shall be borne equally by Landlord and Tenant. The Arbiter shall (i) be a
certified public accountant and a member of an independent certified public
accounting firm comprised of at least fifteen (15) members who shall be
certified public accountants, and (ii) have at least ten (10) years’ experience
in preparing and/or auditing the financial statements of owners and/or operators
of office buildings in Albany, NY which are similar to the building. If Landlord
and Tenant shall be unable to agree upon the designation of the Arbiter within
fifteen (15) days after notice from Landlord to Tenant requesting agreement as
to the designation of the Arbiter, then either party shall have the right to
request that the American Arbitration Association (or any organization which is
the successor thereto) (the “AAA”) designate as the Arbiter a certified public
accountant having the qualifications described above in this Article 36 and the
cost of such certified public accountant shall be borne as provided above in the
case of the Arbiter designated by Landlord and Tenant. Any determination made by
an

39



Arbiter in accordance with this Article 36 shall be conclusive and binding upon
the parties. Notwithstanding anything to the contrary set forth herein, the
determination of the Arbiter shall not exceed the amount determined to be due in
the first instance by the Additional Charge, and any determination which does
not comply with the foregoing shall be null and void and not binding on the
parties. In rendering such determination the Arbiter shall not add to, subtract
from or otherwise modify the provisions of this Lease, including the immediately
preceding sentence. Pending the resolution of any contest pursuant to this
Article 36, and as a condition to Tenant’s right to prosecute such contest,
Tenant shall pay all sums required to be paid in accordance with the Additional
Charge in question.

 

ARTICLE 37

 

WAIVER OF LANDLORD’S LIEN

 

Landlord hereby waives and releases any contractual, statutory or other
landlord’s lien which it may have, whether pursuant to this lease, by operation
of law or otherwise, now or in the future on tenant’s furniture, fixtures,
supplies, equipment, inventory or other property of any nature whatsoever.

 

ARTICLE 38

 

TENANT FINANCING

 

Tenant shall have the absolute right from time to time during the Term hereof
and without Landlord’s further approval, written or otherwise, to grant and
assign a mortgage or other security interest in Tenant’s interest in this Lease
and all of Tenant’s Property to Tenant’s lenders in connection with Tenant’s
financing arrangements. Landlord agrees to execute such confirmation,
certificates and other documents (except amendments to this Lease unless
Landlord hereafter consents) as Tenant’s lenders may reasonably request in
connection with any such financing.

 

[BALANCE OF PAGE INTENTIONALLY OMITTED.]

40



IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

  Landlord:             RJHDC, LLC             By: /s/ Robert J. Higgins    
Name:       Title:             Tenant:           RECORD TOWN, INC.

 

  By: /s/ Mike Feurer       Name:  Mike Feurer     Title:    Chief Executive
Officer        

 

  Tenant:           TRANS WORLD ENTERTAINMENT CORPORATION       By: /s/ Mike
Feurer       Name:  Mike Feurer     Title:    Chief Executive Officer

41



SCHEDULE 1

 

FIXED RENT FOR INITIAL TERM

 



Premises  Period   Price Per Square Foot   Annual Rent   Monthly Rent         
              Warehouse Demised Premises   1/1/16-12/31/20   $6.50   $919,750  
$76,645.83  Office Demised Premises   1/1/16-12/31/20   $8.00   $318,400  
$26,533.33 

 



EXHIBIT A

 

DEMISED PREMISES

 

[See Existing Leases]

2



EXHIBIT B

 

LAND

 

[See Existing Leases]

 



EXHIBIT C-1

 

REQUIRED WORK

 

1. Repair office roof as set forth in the Required Work Report.     2. Repair
the masonry walls surrounding the North Lower Roof as set forth in the Required
Work Report.     3. Repair and/or replace the HVAC unit(s) as set forth in the
Required Work Report.

 



EXHIBIT C-2

 

REQUIRED WORK REPORTS

 

1. Letter from ComfortTemp Heating & Cooling dated January 17, 2015     2.
Letter from CentiMark dated January 13, 2015     3. Letter from CentiMark dated
January 13, 2015

 